      Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 1 of 107


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


ANTONIO CABALLERO,                           §
                                             §
              JUDGMENT CREDITOR &            §
              GARNISHOR,                     §
                                             §
VS.                                          §
                                             §
FUERZAS ARMADAS                              §         CASE NO. 4:21-CV-00140
REVOLUCIONARIAS DE COLOMBIA                  §
a/k/a FARC-EP a/k/a                          §
REVOLUTIONARY ARMED FORCES                   §
OF COLOMBIA; and THE NORTE DEL               §
VALLE CARTEL,                                §
                                             §
              JUDGMENT DEBTORS.              §
                                             §
VS.                                          §
                                             §
VITOL INC.,                                  §
                                             §
              GARNISHEE.                     §



      APPENDIX TO GARNISHOR’S MOTION FOR PARTIAL SUMMARY JUDGMENT



Exhibit 1, Antonio Caballero’s Final Judgment………………………………….………………3

Exhibit 2, Order from Montgomery County District Court finding Rosneft, S.A.
 is an agent or instrumentality of FARC…………………………………………………………5

Exhibit 3, Registration of Cabellero’s Judgment in Case No. 4:20-mc-02719
 Antonio Caballero v. FARC, et al; In the United States District Court for the
 Southern District of Texas, Houston Division…………………………………………………..9

Exhibit 4, Registration of Cabellero’s Judgment in Cause No. 20-09-11744;
 Antonio Caballero v. FARC, et al; In the District Courts
 of Montgomery County, Texas, 284th Judicial District…………………………………………12

Exhibit 5, Original Writ of Execution & Return of Service…………………………………...…23


                                         1
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 2 of 107


Exhibit 6, Corrected Writ of Execution & Return of Service……………………………………31

Exhibit 7, Order on Motion for Default Judgment in underlying case in the
 Southern District of Florida…………………………………………………………………….34

Exhibit 8, Declaration of John Robert McBrien, the former Associate Director
 Global Targeting for the Department of Treasury’s Office of Foreign Assets Control………..50

Exhibit 9, Supplemental Declaration of John Robert McBrien, the former Associate Director
 Global Targeting for the Department of Treasury’s Office of Foreign Assets Control………..73

Exhibit 10, 148 Cong. Rec. S11524, at S11528 (Nov. 19, 2002) (statement of Sen. Harkin)…100




                                              2
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 3 of 107




                EXHIBIT 1
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 4 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 5 of 107




                EXHIBIT 2
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD PageReceived
                                                                   6 of 107and E-Filed for Record
                                                                                               12/1/2020 11:01 AM
                                                                                         Melisa Miller, District Clerk
                                                                                        Montgomery County, Texas
                                                                                        Deputy Clerk, Tony Beltran

                                   CAUSE NO. 20-09-11744


ANTONIO CABALLERO,                                  §   IN THE DISTRICT COURT OF
                                                    §
               JUDGMENT CREDITOR,                   §
                                                    §
                                                    §
VS.                                                 §
                                                    §
FUERZAS ARMADAS                                     § MONTGOMERY COUNTY, TEXAS
REVOLUCIONARIAS DE COLOMBIA                         §
a/k/a FARC-EP a/k/a                                 §
REVOLUTIONARY ARMED FORCES                          §
OF COLOMBIA; and THE NORTE DE                       §
VALLE CARTEL,                                       §
                                                    §
               JUDGMENT DEBTORS.                    §
                                                    §
                                                    §
                                                    §       284TH JUDICIAL DISTRICT


                  ORDER ON JUDGMENT CREDITOR’S
 MOTION FOR AGENCY OR INSTRUMENTALITY DETERMINATION PURSUANT
   TO SECTION 201(a) OF THE TERRORISM RISK INSURANCE ACT OF 2002

       THIS CAUSE came before the Court upon Judgment Creditor, Antonio Caballero’s

(“Caballero”) Motion for Agency or Instrumentality Determination Pursuant to Section 201(a) of

the Terrorism Rick Insurance Act of 2002 (the “Motion”). Upon due and careful consideration of

the (i) the Anti-Terrorism Act, 18 U.S.C. § 2333(e); (ii) Section 201(a) of the Terrorism Risk

Insurance Act of 2002 (hereinafter “TRIA”), Pub. L. No. 107-297, § 201(a), 116 Stat. 2322

(codified at 28 U.S.C. § 1610 note); (iii) Rules 657-679 of the Texas Rules of Civil Procedure and

Tex. Civ. Prac. & Rem. Code Ann. §§ 63.001, et seq.; (iv) Stansell v. Revolutionary Armed Forces

of Columbia [sic], 771 F.3d 713, 729-730 (11th Cir. 2014) (concluding that in actions to enforce

judgments against terrorists “factors weigh in favor of immediate attachment”); and (v) Exhibits 1
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 7 of 107




through 13 attached to the Motion,

               IT IS ORDERED as follows:

        1.     This Court has subject matter jurisdiction to conduct post-judgment execution

proceedings of a judgment creditor’s final judgment under a federal statute (ATA), rendered by a

U.S. district court and properly registered in this Court.

        2.     The Court grants Judgment Creditor, Antonio Caballero’s Motion for Agency or

Instrumentality Determination Pursuant to Section 201(a) of the Terrorism Rick Insurance Act of

2002.

        3.     The Court finds that Petroleos de Venezuela, S.A. (a.k.a. PDVSA; a.k.a.

PETROLEOS DE VENEZUELA S A; a.k.a. PETROLEOS DE VENEZUELA S.A; a.k.a.

REFINERIA EL PALITO), Rosneft Trading S.A., and Kaibab International Corp. are agents and

instrumentalities of Fuerzas Armadas Revolucionarias de Colombia (the “FARC”).

        4.     The Court finds that the assets of Petroleos de Venezuela, S.A. (a.k.a. PDVSA;

a.k.a. PETROLEOS DE VENEZUELA S A; a.k.a. PETROLEOS DE VENEZUELA S.A; a.k.a.

REFINERIA EL PALITO), Rosneft Trading S.A., and Kaibab International Corp. are blocked

assets and are executable under TRIA towards satisfaction of Caballero’s ATA Final Judgment.

        5.     The Court concludes that Caballero, has adequately established that (i) he has

obtained an ATA Final Judgment against a terrorist party (i.e., the FARC) that is based on an act

of international terrorism, (ii) the assets which Caballero seeks to execute on are “blocked assets”

as that term is defined under the TRIA and the ATA, 18 U.S.C. §2333(e), (iii) the total amount of

the executions do not exceed the compensatory damages amount with regard to Caballero’s ATA

Final Judgment, and (iv) the putative owners of the subject blocked assets are each an agent and

instrumentality of the FARC.

                                                  2
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 8 of 107




         6.    The Court finds that Caballero is authorized to seek writs of garnishment against

garnishees to attach any assets within this Court’s jurisdiction in the putative name of, held for the

benefit of, or that were blocked due to an association with, Petroleos de Venezuela, S.A. (a.k.a.

PDVSA; a.k.a. PETROLEOS DE VENEZUELA S A; a.k.a. PETROLEOS DE VENEZUELA

S.A; a.k.a. REFINERIA EL PALITO), Rosneft Trading S.A., and Kaibab International Corp.

         7.    The Clerk of the Court is authorized and directed to issue such writs in aid of

garnishment to attach to any assets within this Court’s jurisdiction in the putative names of, held

for the benefit of, or that were blocked due to an association with, Petroleos de Venezuela, S.A.

(a.k.a. PDVSA; a.k.a. PETROLEOS DE VENEZUELA S A; a.k.a. PETROLEOS DE

VENEZUELA S.A; a.k.a. REFINERIA EL PALITO), Rosneft Trading S.A., and Kaibab

International Corp.

         AND IT IS SO ORDERED this ___ day of December 2020, in Montgomery County,

Texas.

                                                      ____________________________________
                                                      HONORABLE JUDGE KRISTIN BAYS




                                                  3
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 9 of 107




                EXHIBIT 3
Case
  Case
     4:21-cv-00140
        4:20-mc-02719
                   Document
                      Document
                            19-11 Filed
                                  Filedon
                                        on02/02/21
                                           09/23/20ininTXSD
                                                       TXSD Page
                                                            Page10
                                                                 1 of
                                                                   of2107
Case
  Case
     4:21-cv-00140
        4:20-mc-02719
                   Document
                      Document
                            19-11 Filed
                                  Filedon
                                        on02/02/21
                                           09/23/20ininTXSD
                                                       TXSD Page
                                                            Page11
                                                                 2 of
                                                                   of2107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 12 of 107




                EXHIBIT 4
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page Received
                                                                  13 of 107and E-Filed for Record
                                                                                             9/28/2020 2:44 PM
                                                                                      Melisa Miller, District Clerk
                                                                                     Montgomery County, Texas
                                      20-09-11744                                   Deputy Clerk, Megan Shiflett

                              CAUSE NO. __________


ANTONIO CABALLERO,                           §    IN THE DISTRICT COURT OF
                                             §
            JUDGMENT CREDITOR,               §
                                             §
VS.                                          §
                                             §
FUERZAS ARMADAS                              § MONTGOMERY COUNTY, TEXAS
REVOLUCIONARIAS DE COLOMBIA                  §
a/k/a FARC-EP a/k/a                          § Montgomery County - 284th Judicial District Court
REVOLUTIONARY ARMED FORCES                   §
OF COLOMBIA; and THE NORTE DE                §
VALLE CARTEL,                                §
                                             §
            JUDGMENT DEBTORS.                §        _____ JUDICIAL DISTRICT

         NOTICE OF REGISTRATION OF FOREIGN JUDGMENT

      Pursuant to Section 35.003 of the Texas Civil Practice and Remedies Code,

Judgment Creditor Antonio Caballero hereby files the attached authenticated,

exemplified Final Judgment dated May 20, 2020 issued by the United States District

Court for the Southern District of Florida (Exhibit 1 hereto). This notice is also

accompanied by the Affidavit required by Section 35.004 of the Texas Civil Practice

and Remedies Code (Exhibit 2 hereto).



      Dated:       September 28, 2020
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 14 of 107




                                 Respectfully Submitted

                                 FASTHOFF LAW FIRM, PLLC

                                 ________________________
                                 Hank Fasthoff
                                 Texas Bar No. 24003510
                                 21 Waterway Ave., Suite 300
                                 The Woodlands, Texas 77380
                                  (Tel) 713.929.9314
                                 hank@fasthofflawfirm.com
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 15 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 16 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 17 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 18 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 19 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 20 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 21 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 22 of 107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 23 of 107




                EXHIBIT 5
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              1-7 Filed on 01/15/21
                                           02/02/21 in TXSD Page 59
                                                                 24 of 65
                                                                       107
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              1-7 Filed on 01/15/21
                                           02/02/21 in TXSD Page 60
                                                                 25 of 65
                                                                       107
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              1-7 Filed on 01/15/21
                                           02/02/21 in TXSD Page 61
                                                                 26 of 65
                                                                       107
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              1-7 Filed on 01/15/21
                                           02/02/21 in TXSD Page 62
                                                                 27 of 65
                                                                       107
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              1-7 Filed on 01/15/21
                                           02/02/21 in TXSD Page 63
                                                                 28 of 65
                                                                       107
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              1-7 Filed on 01/15/21
                                           02/02/21 in TXSD Page 64
                                                                 29 of 65
                                                                       107
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              1-7 Filed on 01/15/21
                                           02/02/21 in TXSD Page 65
                                                                 30 of 65
                                                                       107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 31 of 107




                EXHIBIT 6
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              5-2 Filed on 01/19/21
                                           02/02/21 in TXSD Page 66
                                                                 32 of 67
                                                                       107
Case
 Case4:21-cv-00140
      4:21-cv-00140 Document
                     Document19-1
                              5-2 Filed on 01/19/21
                                           02/02/21 in TXSD Page 67
                                                                 33 of 67
                                                                       107
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 34 of 107




                EXHIBIT 7
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 35 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:18-cv-25337-KMM

   ANTONIO CABALLERO,

          Plaintiff,
   v.

   FUERZAS ARMADAS REVOLUCIONARIAS
   DE COLOMBIA, et al.,

          Defendants.
                                                   /

                   ORDER ON MOTION FOR DEFAULT FINAL JUDGMENT

          THIS CAUSE came before the Court upon Plaintiff Antonio Caballero’s (“Plaintiff”)

   Motion for Default Final Judgment Against Defendants Fuerzas Armadas Revolucionarias de

   Colombia (“FARC”) and Norte de Valle Cartel (“NDVC”) (collectively, “Defendants”). (“Mot.”)

   (ECF No. 58). Defendants did not file a response to the Motion and the time to do so has passed.

   The Motion is now ripe for review.

   I.     BACKGROUND

          This is an action brought pursuant to 18 U.S.C. § 2333, which is part of the Anti-Terrorism

   Act (“ATA”). (“Compl.”) (ECF No. 1) ¶ 1. Plaintiff is a national of the United States. Id. ¶ 3.

   Defendants are criminal narco-terrorist organizations in Colombia. Id. ¶ 5.

          In 2012, Plaintiff brought an action in the Circuit Court for the Eleventh Judicial Circuit in

   and for Miami-Dade County, Florida (“State Court Action”) against Defendants and Ejercito de

   Liberacion Nacional (“ELN”)1 for, inter alia, Defendants’ and ELN’s extra-judicial kidnapping,




   1
     Although ELN was named as a defendant in this action, Plaintiff voluntarily dismissed, without
   prejudice, ELN from the case. See (ECF No. 57).
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 36 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 2 of 15



   torture, and killing of Plaintiff’s father to facilitate the trafficking and distribution of illicit drugs

   throughout the United States. Id. ¶ 2. On November 18, 2014, because all three defendants failed

   to appear or respond, the state court entered final judgment, after a trial, in Plaintiff’s favor against

   all three defendants jointly and severally. Id. ¶ 4. Therein, the state court found that Plaintiff, his

   father, and his family owned and operated farms and properties in the central regions of Colombia,

   in an area that was strategically located along the defendants’ drug trafficking route. Id. ¶ 5.

   Further, the state court found that ELN forces kidnapped Plaintiff’s father, who was the former

   Ambassador to the United Nations, a leading politician, and an outspoken critic of narcotics

   traffickers in Colombia, to send a message to other potentially uncooperative landowners in the

   region that resistance to the defendants’ demands would not be tolerated and would result in them

   being targeted for kidnapping for ransom and/or assassination. Id. Then, ELN and FARC, abused

   and tortured Plaintiff’s father over a period of approximately six months before brutally murdering

   him. Id. The defendants further threatened Plaintiff, causing him to abandon the family farm and

   flee Colombia to the United States. Id. Accordingly, after a non-jury trial, the state court awarded

   Plaintiff the following damages:

                 1.     $45,000,000.00 for actual compensatory damages for non-economic damages,
                        including without limitation, for emotional distress and for physical and
                        psychological pain and suffering;

                 2.     $5,189,001.00 for trebled actual compensatory damages for losses to his
                        business and property;

                 3.     $140,189,001.00 for punitive damages, which is equal to three times the Court’s
                        award of base actual compensatory damages; and

                 4.     $1,055,483.56 for prejudgment interest.

   Id. ¶ 6.

              On December 19, 2018, Plaintiff filed the Complaint, seeking damages under the ATA for

   Defendants’ acts of terrorism against him. See id. ¶¶ 12–14. Plaintiff served NDVC with a

                                                           2
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 37 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 3 of 15



   summons and Complaint on January 17, 2019 and FARC with a summons and Complaint on

   March 11, 2019. (ECF Nos. 15, 25). Because NDVC and FARC failed to answer the Complaint

   or otherwise appear, Plaintiff filed Motions for Entry of Default by the Clerk against Defendants,

   and the Clerk of the Court entered Clerk’s Entry Default against them. (ECF Nos. 22, 23, 30, 32).

   Now, Plaintiff moves for entry of final default judgment against Defendants. See generally Mot.

   II.    LEGAL STANDARD

          A court may enter default judgment against a defendant pursuant to Federal Rule of Civil

   Procedure 55(b)(2).    “The mere entry of a default by the Clerk of the Court does not in itself

   warrant the entry of a default judgment by the Court.” Garrido v. Linden Contracting Servs., No.

   0:14-cv-60469-KMM, 2014 WL 12603170, at *1 (S.D. Fla. Aug. 21, 2014). “Rather, the Court

   must find that there is a sufficient basis in the pleadings for the judgment to be entered.” Id.

   (citation omitted). “A party in default has admitted all well-pleaded allegations of fact.” Id.

   (citation omitted).

          “Although a defaulted defendant admits well-pleaded allegations of liability, allegations

   relating to the amount of damages are not admitted by virtue of default. Rather, the Court

   determines the amount and character of damages to be awarded.” Miller v. Paradise of Port

   Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999) (citations omitted). Damages may be

   awarded without an evidentiary hearing “only if the record adequately reflects the basis for award

   via . . . a demonstration by detailed affidavits establishing the necessary facts.” Adolph Coors Co.

   v. Movement against Racism & Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (citations and internal

   quotation marks omitted). In other words, a court may award damages “as long as the record

   contains evidence allowing the court to ascertain damages from ‘mathematical calculations’ and




                                                        3
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 38 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 4 of 15



   ‘detailed affidavits.’” Holtz v. Bagel Mkt., Inc., No. 12-62040-CIV-ROSENBAUM, 2013 WL

   12141515, at *2 (S.D. Fla. Apr. 29, 2013) (quoting Adolph, 777 F.2d at 1543–44).

   III.   DISCUSSION

          A.      Liability

          Plaintiff moves for default judgment of his claim for damages pursuant to the ATA. The

   ATA provides:

                  Any national of the United States injured in his or her person,
                  property, or business by reason of an act of international terrorism,
                  or his or her estate, survivors, or heirs, may sue therefor in any
                  appropriate district court of the United States and shall recover
                  threefold the damages he or she sustains and the cost of the suit,
                  including attorney’s fees.

   18 U.S.C. § 2333(a). The phrase “act of international terrorism” used in § 2333(a) is defined in

   18 U.S.C. § 2331 as:

                  activities that (A) involve violent acts or acts dangerous to human
                  life that are a violation of the criminal laws of the United States or
                  of any State, or that would be a criminal violation if committed
                  within the jurisdiction of the United States or of any State; (B)
                  appear to be intended (i) to intimidate or coerce a civilian
                  population; (ii) to influence the policy of a government by
                  intimidation or coercion; or (iii) to affect the conduct of a
                  government by mass destruction, assassination, or kidnapping; and
                  (C) occur primarily outside the territorial jurisdiction of the United
                  States, or transcend national boundaries in terms of the means by
                  which they are accomplished, the persons they appear intended to
                  intimidate or coerce, or the locale in which their perpetrators operate
                  or seek asylum.

   § 2331(1). A “‘national of the United States’ means (A) a citizen of the United States, or (B) a

   person who, though not a citizen of the United States, owes permanent allegiance to the United

   States.” 8 U.S.C. § 1101(22).

          Here, Plaintiff’s allegations state a claim pursuant to § 2333. First, Plaintiff is a “national

   of the United States.” Although Plaintiff was not a national of the United States at the time of the

                                                        4
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 39 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 5 of 15



   injury, Plaintiff became a citizen following the filing of the State Court Action. See Compl. ¶ 3.

   Neither the United States Court of Appeals for the Eleventh Circuit nor any court in this District

   has opined whether a claimant under the ATA must be a U.S. national contemporaneously with

   the injury rather than at the time that the claim is filed. The statute provides that “[a]ny national

   of the United States injured in his or her person, property, or business by reason of an act of

   international terrorism” may state a claim. § 2333. Thus, the language of the statute does not

   explicitly require that the claimant be a U.S. national at the time of the injury, only that he is

   currently a U.S. national and that he was injured by an act of international terrorism at some time

   in the past.

           Further, “Congress intended for the ATA to have a broad scope.” Morris v. Khadr, 415 F.

   Supp. 2d 1323, 1338 (D. Utah 2006). For example, courts have held that U.S. nationals can state

   a claim under the ATA for the death of non-U.S. national family members. See, e.g., Linde v. Arab

   Bank, PLC, 384 F. Supp. 2d 571, 589 (E.D.N.Y. 2005) (holding that “U.S. citizens suing for

   various non-physical injuries, such as emotional distress and loss of consortium, after their family

   members, who were not U.S. nationals, became victims of acts of international terrorism” could

   state a claim under the ATA); Biton v. Palestinian Interim Self–Government Authority, 310 F.

   Supp. 2d 172, 181–82 (D.D.C. 2004) (holding that a woman whose husband (a non-U.S. citizen)

   died in a Gaza Strip bus bombing could maintain an ATA suit even though she was not personally

   on the bombed bus or injured in the blast). And, courts have permitted survivors of U.S nationals

   who were killed by acts of international terrorism to state a claim under the ATA even if the

   survivors are not U.S. nationals. See Weinstock v. Islamic Republic of Iran, No. 17-23272-Civ-

   Scola, 2019 WL 1993778, at *4 (S.D. Fla. May 6, 2019).




                                                        5
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 40 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 6 of 15



          In addition, “[the ATA’s] purpose is ‘to grant a remedy to U.S. nationals and their families

   who suffered from an injury to an individual or property as a result of international terrorism.’”

   Morris, 415 F. Supp. 2d at 1338 (citation omitted). Congress intended for the ATA to allow

   victims to “bring [] terrorists to justice in our courts of law” because they often elude justice and

   the civil remedy will allow victims to attack the resource that enables terrorists to stay in

   business—their money. 138 Cong. Rec. S17252, 17254 (1992) (Recommendations of Federal

   Courts Study Committee).

          Moreover, when Congress desires to include a temporal requirement such that the claimant

   must be a U.S. national at the time of the harm, it has plainly stated it. For example, under the

   Crime Victims Fund, a “victim” of international terrorism “means a person who . . . as of the date

   on which the international terrorism occurred, was a national of the United States or an officer or

   employee of the United States Government.” 34 U.S.C. § 20106. Accordingly, a reading of the

   ATA permitting individuals who were not U.S. nationals at the time of the injury but subsequently

   become U.S. nationals to state a claim is consistent with Congress’ intention and furthers the

   ATA’s purpose. Thus, Plaintiff qualifies as a “U.S. national” under the ATA.

          Second, Defendants’ conduct constitutes an act of international terrorism. Defendants

   kidnapped Plaintiff’s father in Colombia, tortured him for approximately six months, and then

   killed him “to send a message to other potentially uncooperative landowners in the region that

   resistance to (or failure to comply with) Defendants’ demands would not be tolerated and would

   result in them being targeted for kidnapping for ransom and/or assassination.” Compl. ¶ 5. Third,

   Plaintiff “was, and continues to be, injured in his person and property and business by reason of

   Defendants’ acts of international terrorism.” Id. ¶ 14. Specifically, Plaintiff has suffered both




                                                        6
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 41 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 7 of 15



   economic and non-economic harm. Id. ¶ 6. Accordingly, Plaintiff states a claim for damages

   under § 2333.

           B.             Damages

           In addition to entering default judgment on liability, a court must determine the amount of

   damages to be awarded. See Holtz, 2013 WL 12141515, at *2. The burden is on the plaintiff to

   prove the amount of damages owed. Varela v. Innovating Wiring Sols., LLC, No. 6:07-cv-165-

   Orl-28KRS, 2009 WL 1795044, at *4 (M.D. Fla. June 22, 2009).

           Plaintiff argues that Defendants are precluded from re-litigating the issue of damages

   because the State Court Action previously determined the amount of the damages. Therefore,

   Plaintiff avers that he is entitled to:

                1.          the trebled amount of the following sums:

                            a.      Forty-five million dollars ($45,000,000.00) for actual compensatory,
                                    non-economic damages; and

                            b.      One million, seven hundred and twenty-nine thousand, six hundred and
                                    sixty-seven dollars ($1,729,667.00) for actual compensatory, economic
                                    damages;

                2.          pre-judgment interest on Plaintiff’s economic and non-economic damages; and

                3.          post-judgment interest at the applciable rate on Plaintiff’s non-economic and
                            economic compensatory damages.

   Mot. at 16–17. The Court first addresses issue preclusion, and then turns to the calculation of any

   damages and interest.

                     i.     Issue Preclusion

           “Issue preclusion generally refers to the effect of a prior judgment in foreclosing successive

   litigation of an issue of fact or law actually litigated and resolved in a valid court determination

   essential to the prior judgment, whether or not the issue arises on the same or a different

   claim.” New Hampshire v. Maine, 532 U.S. 742, 748–49 (2001). Issue preclusion, along with

                                                            7
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 42 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 8 of 15



   claim preclusion, “protect[s] against ‘the expense and vexation attending multiple lawsuits,

   conserv[es] judicial resources, and foste[rs] reliance on judicial action by minimizing the

   possibility   of   inconsistent   decisions.”    Taylor   v.     Sturgell,   553   U.S.   880,   892

   (2008) (quoting Montana v. United States, 440 U.S. 147, 153–154 (1979)).

          In issue preclusion, the court applies the preclusion law of the same legal system that

   determined the underlying case. See CSX Transp., Inc. v. Bhd. of Maint. of Way Emps., 327 F.3d

   1309, 1316 (11th Cir. 2003). Because the State Court Action was decided in Florida state court,

   Florida issue preclusion law applies.

           Under Florida law, issue preclusion applies where the same parties, or their privies, have

   previously fully litigated an identical issue to a final decision by a court of competent

   jurisdiction. See Cmty. Bank of Homestead v. Torcise, 162 F.3d 1084, 1086 (11th Cir. 1998).

   Specifically, issue preclusion requires that: “(1) an identical issue must have been presented in the

   prior proceeding; (2) the issue must have been a critical and necessary part of the prior

   determination; (3) there must have been a full and fair opportunity to litigate that issue; (4) the

   parties in the two proceedings must be identical; and (5) the issue[] must have been actually

   litigated.” Felder v. State, Dep’t of Mgmt. Servs., Div. of Retirement, 993 So. 2d 1031, 1034–35

   (Fla. Dist. Ct. App. 2008) (internal quotation marks omitted).

          Here, issue preclusion bars Defendants from re-litigating the issue of damages. First,

   FARC and NDVC were defendants in the prior case, and Mr. Caballero was the plaintiff. See

   (“State Ct. J.”) (ECF No. 1-1). Second, the precise issue here was presented in the State Court

   Action. Specifically, at issue here is whether Defendants “injured [Plaintiff] in his . . . person,

   property, or business by reason of an act of international terrorism,” entitling him to “recover

   threefold the damaged . . . sustain[ed] and the cost of the suit, including attorney’s fees.” § 2333.



                                                        8
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 43 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 9 of 15



   In the State Court Action, the court awarded Plaintiff $45,000,000.00 in “actual compensatory

   damages for non-economic damages, including, without limitation, for emotional distress and for

   physical and psychological pain and suffering” and $1,729,667.00 in actual compensatory

   economic damages for losses to Plaintiff’s business and property because of Defendants’ “(a)

   hostage-taking, (b) trafficking in-persons, (c) torture, (d) extra judicial killing, and (e) crimes

   against humanity.” State Ct. J. at 89–91. Third, the determination of the damages was a critical

   and necessary part of the State Court Action determination. The state court explicitly ruled on the

   issue of damages and incorporated its ruling into the State Court Judgment. See State Ct. J. at 91–

   92. Indeed, as discussed infra, the state court held a non-jury trial and made specific findings as

   to damages.

          Finally, Defendants had a full and fair opportunity to litigate the issue and the issue was

   actually litigated. Default was entered in the State Court Action because Defendants failed to

   respond or appear. Compl. ¶ 4. However, “even a pure default, where there is no participation by

   the defendant, triggers [issue preclusion]. Thus[,] a pure default satisfies the ‘fully litigated’

   element of [issue preclusion] under Florida law.” In re Itzler, 247 B.R. 546, 554 (Bankr. S.D. Fla.

   2000); see also Masciarelli v. Maco Supply Corp., 224 So. 329, 330 (Fla. 1969). Moreover, the

   state court held a non-jury trial before it entered final default judgment. State Ct. J. at 1. The state

   court concluded that “[b]ased on the substantial and uncontroverted evidence presented at trial

   . . . Mr. Caballero has met all applicable burdens relevant to the award of damages against”

   Defendants. Id. at 90. Thus, Defendants had a full and fair opportunity to litigate the issue and

   the issue was fully litigated. Accordingly, Defendants are precluded from re-litigating the issue of

   damages and the amounts of damages are sufficiently proven.




                                                          9
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 44 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 10 of 15



                ii.   Trebled Damages

          Plaintiff argues that the Court should treble Plaintiff’s economic and non-economic

   damages. Mot. at 9. The ATA provides that a U.S. national injured by an act of international

   terrorism “shall recover threefold the damages he or she sustains and the cost of the suit, including

   attorney’s fees.” § 2333. Although neither the Eleventh Circuit nor any court in this District has

   addressed whether both economic and non-economic damages are trebled under the ATA, the

   weight of authority in other courts has held that both economic and non-economic damages are

   trebled. See Estates of Ungar ex rel. Strachman v. Palestinian Auth., 304 F. Supp. 2d 232, 277

   (D.R.I. 2004) [hereinafter Ungar III] (trebling the plaintiff’s economic and non-economic

   damages); Smith ex rel. Smith v. Islamic Emirate of Afghanistan, 262 F. Supp. 2d 2147, 233–34

   (S.D.N.Y. 2003) (same); see also Stansell v. Revolutionary Armed Forces of Colombia (FARC),

   No. 8:09-cv-2308-T-26MAP, 2010 WL 11507790, at *4 (M.D. Fla. June 14, 2010) (trebling non-

   economic damages to victim’s family members); Pescatore v. Palmera Pineda, 345 F. Supp. 3d

   68, 78 (D.D.C. 2018) (trebling non-economic damages). Thus, Plaintiff is entitled to trebling of

   his economic and non-economic damages.

               iii.   Pre-Judgment Interest

          Next, Plaintiff argues that the Court should award him pre-judgment interest for his

   economic and non-economic damages. Courts have discretion as to whether to award pre-

   judgment interest. See In re Glob. Mfg. Corp., 567 F.3d 1291, 1300 (11th Cir. 2009). Neither the

   Eleventh Circuit nor any court in this District has determined whether pre-judgment interest should

   be awarded on damages pursuant to the ATA.

          Other courts are split whether damage awards pursuant to the ATA are entitled to pre-

   judgment interest. Compare Pugh v. Socialist People’s Libyan Arab Jamahiriya, 530 F. Supp. 2d



                                                        10
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 45 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 11 of 15



   216, 266 (D.D.C. 2008) (awarding pre-judgment interest on ATA economic and non-economic

   damages), with Estates of Ungar & Ungar ex rel. Strachman v. Palestinian Auth., 325 F. Supp. 2d

   15, 67–68 (D.R.I. 2004) [hereinafter Ungar IV] (declining to award pre-judgment interest on

   economic and non-economic damages pursuant to the ATA).

           In Pugh, the court reasoned that “courts in [the District of Columbia Circuit] have awarded

   prejudgment interest in cases where plaintiffs were delayed in recovering compensation for their

   injuries—including, specifically, where such injuries were the result of targeted attacks perpetrated

   by foreign defendants. Pugh, 53 F. Supp. 2d at 263. Further, the court explained that pre-judgment

   interest furthers the ATA’s deterrent purposes and is part of providing full compensation to the

   victims because “interest compensates for the time value of money and thus is often necessary for

   full compensation.” Id. at 264 (internal quotation marks and citation omitted). Moreover, the

   court notes that pre-judgment interest is particularly appropriate where the remedy is meant to

   compensate a victim for harms sustained over a long period of time. Id. (citation omitted).

           Thus, the Pugh court found that pre-judgment interested was warranted to fully compensate

   the plaintiffs, especially in light of the eighteen (18) year delay between the act of international

   terrorism and the judgment. Pugh, 53 F. Supp. 2d at 264–65. Further, the court noted that

   “prejudgment interest is particularly appropriate in this case because of the substantial delay in

   judgment for these plaintiffs caused by Libya’s persistent delay tactics over the course of this

   litigation.” Id. at 265.

           In Ungar IV, the court relies upon its finding in its prior decision in Ungar III for the

   proposition that the plaintiffs are not entitled to pre-judgment interest. See Ungar IV, 325 F. Supp.

   2d at 68. The Ungar III court applied the analysis outlined in Rodgers v. United States, 332 U.S.

   371 (1947), which noted that “penalties imposed by an Act of Congress bear interest only if and



                                                        11
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 46 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 12 of 15



   to the extent that interest is required by federal law.” Ungar III, 304 F. Supp. 2d at 237. However,

   the Rodgers court further explained that “[a]bsent Congress’ unequivocal prohibition of

   prejudgment interest, courts should grant or deny interest by looking to the congressional purpose

   underlying the particular statute.” Id. at 237–38 (citing Rodgers, 332 U.S. at 373).

          Finding that § 2333 does not directly address whether to award pre-judgment interest, the

   Ungar court turned to analyzing the congressional purposes. Id. at 238. The court examined

   Senator Grassley’s, the bill’s sponsor, statements during the floor debate of the bill and the

   testimony in the Subcommittee on Courts and Administrative Practice regarding the bill, which

   demonstrated “unequivocal congressional intent to deter acts of international terrorism and punish

   those who commit such acts against American citizens.” Id. at 238–39. Thus, the court held that

   “[g]iven Congress’ clear intent to deter and punish terrorist acts, this Court is unable to conclude

   that Congress also intended to add interest to the substantial penalties of treble damages, court

   costs, and attorney’s fees that are already imposed by the statute.” Id. at 239. Further, the court

   explained that “[p]rejudgment interest is also inappropriate in this case because the treble damages

   provision of Section 2333 is overwhelmingly punitive, and prejudgment interest does not apply to

   a punitive damages award.” Id.

          Here, the Court finds the Ungar III court’s analysis persuasive. Although awarding pre-

   judgment interest would augment the deterrent effects of the ATA, the trebling of damages and

   extensive legislative history evidencing the statute’s deterrent and punitive purposes counsel

   against awarding pre-judgment interest pursuant to Rodgers. Further, the Court agrees that § 2333

   is punitive in nature and therefore pre-judgment interest does not apply.

          Moreover, the instant case is distinguishable from Pugh. In Pugh, the court emphasized

   exacerbating factors which supported awarding pre-judgment interest. Specifically, the court



                                                       12
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 47 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 13 of 15



   observed that the underlying act of terrorism occurred on September 19, 1989, resulting in an

   approximately eighteen (18) year period between the underlying act of terrorism and the entry of

   judgment. Pugh, 530 F. Supp. 2d at 216, 265. The court also noted that Libya’s persistent delay

   tactics throughout the litigation further supported the award of pre-judgment interest. Id. at 265.

   Here, although the underlying acts of terrorism occurred in 1999, Plaintiff was not a citizen of the

   United States until after the filing of the State Court Action in 2012. See State Ct. J. at 6; Compl.

   ¶ 3. Therefore, the delay in obtaining a judgment pursuant to the ATA was not caused by

   Defendants’ delay tactics but rather because Plaintiff appears to have lacked standing to assert a

   claim pursuant to the ATA until at least 2012. See § 2333 (requiring that a national of the United

   States be injured by an act of international terrorism to state a claim); see also 8 U.S.C. § 1101(22).

   Further, the time that elapsed between Plaintiff becoming a citizen and this Order is at most

   approximately eight (8) years, which is significantly less than the delay in Pugh. See State Ct. J.

   at 6; Compl. ¶ 3. Indeed, the period between Plaintiff becoming a citizen and this Order is

   approximately the same length as between the underlying act of terrorism and the entry of

   judgment in Ungar IV. See Estates of Ungar ex rel. Strachman v. Palestinian Auth., 153 F. Supp.

   2d 76, 82 (D.R.I. 2004) (providing that the underlying act of terrorism occurred on June 9, 1996);

   see generally Ungar IV, 325 F. Supp. 2d 15 (entering judgment on July 12, 2004).

          Accordingly, because the Court finds the Ungar III reasoning persuasive and the instant

   case distinguishable from Pugh, Plaintiff is not entitled to pre-judgment interest.

                iv.   Post-Judgment Interest

          Finally, Plaintiff seeks post-judgment interest at the applicable rate on Plaintiff’s economic

   and non-economic damages. Mot at 17. Section 1961, Title 28 of the United States Code provides

   that post-judgment “[i]nterest shall be allowed on any money judgment in a civil case recovered



                                                         13
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 48 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 14 of 15



   in a district court.” 28 U.S.C. § 1961. The statute further provides that “interest shall be calculated

   from the date of the entry of the judgment, at a rate equal to the weekly average 1-year constant

   maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

   for the calendar week preceding the date of the judgment.” Id. Accordingly, Plaintiff is entitled

   to post-judgment interest at a rate equal to the weekly average 1-year constant maturity Treasury

   yield for the calendar week preceding the date of final judgment.

   IV.    CONCLUSION

          UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

   otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

   Motion for Default Final Judgment Against Defendants FARC and NDVC (ECF No. 58) is

   GRANTED. Accordingly, it is hereby ORDERED AND ADJUDGED that:

          A.          Final Judgment is entered in favor of Plaintiff Antonio Caballero and against

                      Defendants Fuerzas Armadas Revolucionarias de Colombia and Norte de Valle

                      Cartel, for which sum let execution issue, in the amount of:

                 i.          Forty-five million dollars ($45,000,000.00) in actual compensatory non-

                             economic damages, which is further trebled pursuant to 18 U.S.C. § 2333;

                ii.          One million, seven hundred and twenty-nine thousand, six-hundred and

                             sixty-seven dollars ($1,729.667.00) in actual, compensatory economic

                             damages, which is further trebled pursuant to 18 U.S.C. § 2333; and

               iii.          Post-judgment interest at the rate of 0.15% per annum on the above-

                             awarded trebled economic and non-economic damages;

          B.          The Court retains jurisdiction to hear any motion for costs of this suit, including

                      attorney’s fees; and



                                                          14
 Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 49 of 107


Case 1:18-cv-25337-KMM Document 62 Entered on FLSD Docket 05/20/2020 Page 15 of 15



          C.      The Court retains jurisdiction to enforce this judgment.

   The Clerk of the Court is instructed to CLOSE this case. All pending motions, if any, are DENIED

   AS MOOT.

                                  bers at Miami, Florida, thisWK
          DONE AND ORDERED in Chambers                              da of May, 2020.
                                                          thisWKday



                                                    K. MI
                                                    K  M CHA
                                                           AEL MOORE
                                                       MICHAEL
                                                    UNITED STATES CHIEF DISTRICT
                                                                        D        JUDGE


   c: All counsel of record




                                                      15
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 50 of 107




                EXHIBIT 8
'
    .
          Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 51 of 107



        ANTONIO CABALLERO,

                   Plaintiff,

        vs.

        FUERZAS ARMADAS
        REVOLUCIONARIAS DE COLOMBIA,
        a/k/a FARC-EP a/k/a REVOLUTIONARY
        ARMED FORCES OF COLOMBIA; and
        THE NORTE DE VALLE
        CARTEL,

                   Defendants.



         SWORN DECLARATION OF JOHN ROBERT MCBRIEN REGARDING AGENCIES
                      AND INSTRUMENTALITIES OF THE FARC

        I, John Robert McBrien, declare the following under oath:

              l.       Introduction

                   I. My name is John Robert McBrien. I am a citizen of the United States and was

        formerly the Associate Director for Global Targeting in the Office of Foreign Assets Control

        ("OFAC"), the U.S. Treasury Department's sanctions organization. I held that position from May

        2005 to December 2011, when I retired from the Treasury Department. Furthermore, at all times

        during my employment with OFAC, I was in charge of its designations operations. This covered

        the period from November 1987 to and throughout the formal creation of OFAC's Office of

        Global Targeting (OGT) in 2005.       Thus, I was in charge of the designations programs of OFAC

        for more than 24 years. OFAC's Office of Global Targeting is charged with investigating and

        identifying the foreign entities and individuals that are designated under OFAC's Specially

        Designated Nationals ("SDN") programs directed against the principals, operatives, and




                                                         I
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 52 of 107




networks of sanctioned countries, regimes, and non-state foreign adversaries.

          2. I am an authority in the employment of U.S. economic sanctions programs and had a

seminal role in the conception, design, and development of the Specially Designated Nationals

list and targeted sanctions against non-state foreign adversaries. My initiatives have been a key

factor in the development of economic sanctions as a major instrument of national security

policy.  During my nearly 25 years with OFAC, I participated in the development of every
                                                                   '
sanctions Executive Order issued in that period and in the implementation of the resulting

sanctions programs.

          3.     I began my career as an attorney in Washington, D.C. in the United States Justice

Department's Organized Crime and Racketeering Section. And, in addition to conducting grand

jury investigations, I served as the executive secretary for the Attorney General's National

Council on Organized Crime. Nearly 40 years later, I was involved in the development of

President Obama's National Strategy on Transnational Organized Crime and the Executive Order

imposing sanctions against transnational criminal organizations.

          4. Most of my career, including the nearly 25 years I worked with OFAC, was with the

U.S. Treasury Department, where I handled a broad spectrum of cross-cutting national security,

intelligence, and law enforcement issues. Among these was the use of economic sanctions on

both strategic and tactical levels.

          5. Subsequent to my service with the Treasury Department, I served, under contract, as a

senior advisor in the Narcotics and Transnational Crime Support Center of the Department of

Defense, advising on sanctions, illicit finance, and countering threat networks. In addition, I am

a member of the Board of Advisers of the Center on Economic and Financial Power of the



                                                 2
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 53 of 107




Foundation for Defense of Democracies, and I am a Fellow of the American College of National

Security Leaders.

         6. Moreover, I am an expert in the development, coordination, and implementation of

inter-disciplinary and collaborative policies and programs affecting U.S. national security. As

noted above, this includes the use of economic sanctions on both strategic and tactical levels. I

have broad experience with the national security and defense, foreign policy, intelligence, law

enforcement, and legal communities. I was a participant in the U.S. counter-terrorism program

from its 1972 inception and in counter-narcotics programs since 1985.          When I retired in

December 2011, I held the position of Associate Director for Global Targeting at OFAC. In that

position, I was responsible for targeting investigations, execution of designations, policy

development, and interagency collaboration involving OFAC's designation programs.

   ll.        Agency and Instrumentality

         7.      Historically, the FARC has dominated the Colombian cocaine trade. "[T]he FARC

controls approximately 70% of the coca grown in Colombia." Indictment at~ 34, United States v.

Marin, (Apr. 29, 2005 D.D.C.), (No. 04-446), attached hereto as Exhibit A. And, Colombia

supplies 90% of the cocaine consumed in the United States. See id.; see also Narco-Terror: the

Worldwide Connection Between Drugs and Terrorism, Before the Subcomm. On Tech., Terrorism

and Gov 't. Info, Senate Comm. on the Judiciary, 107th Cong., at 4 (2002), attached hereto as

Exhibit B. "Therefore, the FARC is responsible for. .. more than approximately 60% of the

cocaine sent to the United States." Indictment at   ~   34, United States v. Marin, (Apr. 29, 2005

D.D.C.), (No. 04-446); see also U.S. Gov'T AccoUNTABILITY OFF., GA0-09-806, DRUG CONTROL:

U.S. COUNTERNARCOTICS COOPERATION WITH VENEZUELA HAS DECLINED, at 4, (2009), attached



                                                3
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 54 of 107




hereto as Exhibit C .

         8.      Recently, FARC factions (together with various "Armed Criminal Organizations")

continue to dominate the Colombian drug trade. See Drug Enf't Administration, 2019 National

Drug Threat Assessment at 104, (2019).

         9.      According to the U.S. Drug Enforcement Administration , " ... approximately

90% of samples [of cocaine in the U.S. market] analyzed in 2018 originated in Colombia." See

id. at 69. See also id. at 60 (pie chart).

         10.     Agents and instrumentalities of the FARC, include anyone or any entity that:

        .... .is or was ever involved in the cultivation, manufacture, processing, purchase,
        sale, trafficking, security, storage, shipment or transportation, distribution of
        FARC coca paste or cocaine, or that assisted the FARC's financial or money
        laundering network, ... because it was either:
        (1) materially assisting in, or providing financial or technological support for or
        to, or providing goods or services in support of, the international narcotics
        trafficking activities of ... [FARC]; and/or
        (2) owned, controlled, or directed by, or acting for or on behalf of, ... [FARC];
        and/or
        (3) playing a significant role in international narcotics trafficking [related to coca
        paste or cocaine manufactured or supplied by the FARC].

Stansell v. Revolutionary Armed Forces of Columbia, 771 F.3d 713, 724 n.6 (11th Cir. .2014).

Alex Nain Saab Moran ("Saab") is an agent and instrumentality of the FARC.                           Saab was
                                                                                                                1
designated as an SDN by OFAC under the Venezuelan Sanctions Program on July 25, 2019.
                                                                     2
Saab is a fugitive of the law and a known money-launderer.

         11.     On the same day that Saab was designated as an SDN, the following individuals


1
   Office of Foreign Assets Control, Venezuela Related Designations, U.S. TREASURY DEPT., (Jul. 25, 2019),
http. ://www.treasu1y.gov/resourcc-center/sanctions/OFAC-Enforcement/Pages/20190725.a. px.
2
  See generally Indictment, United States v. Saab Moran, (S.D. Fla. July 2019) (No. 19-20450) (charging Saab with
conspiracy to commit money-laundering and laundering of monetary instruments); see also Kejal Vyas, Key
Financier of Venezuela s Maduro Regime Arrested, THE WALL STREET JouRNAL, (Jun. 13, 2020),
https://www.wsj.com/articles/key-finan ier-of-venw.uelas-maduro-regimc-arrested- 11592078537
(noting that Saab was arrested in Cape Verde and is wanted by the U.S. government).

                                                        4
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 55 of 107



were designated by OFAC as part Saab's "network of corruption and nepotism" and were

"determined to be responsible for or complicit in, or directly or indirectly engaged in, a

transaction or series of transactions involving deceptive practices and corruption and the

Government of Venezuela or projects or programs administered by the Government of

Venezuela, or are immediate adult family members of such persons, or operate in the gold sector

of the Venezuelan economy, or are current or former officials of the Government of Venezuela":

Walter Jacob Gavidia Flores, Yosser Daniel Gavidia Flores, and Yoswal Alexander Gavidia

Flores (Maduro's stepsons - "Los Chamos"); Cilia Adela Flores de Maduro; Carlos Erica

Malpica Flores; Tareck Zaidan El Aissami Maddah; Illiana Josefa Ruzza Teran; Alvaro Enrique

Pulido Vargas (Pulido); Emmanuel Enrique Rubio Gonzalez (Rubio); Jose Gregorio Vielma

Mora (Vielma Mora); Shadi Nain Saab Certain (Shadi); Isham Ali Saab Certain; Mariana Andres

Staudinger Lemoine. See Press Release, U.S. Treasury Dept., Treasury Disrupts Corruption

Network Stealing From Venezuela's Food Distribution Program, CLAP, (Jul. 25, 2019).

       12.     OFAC's July 25, 2019 press release detailing its designation of Saab and his "vast

corruption network" states:

       Several individuals designated today played a role in establishing a global
       structure offront and shell companies to skim significant sums of money from
       commercial contracts and business activity created through the scheme. By
       utilizing such a structure of offshore entities to support CLAP operations, it
       makes it more difficult for U.S. financial institutions to identify corrupt activity
       related to CLAP-related food operations.

       The following companies were designated or blocked today for being owned or
       controlled by the aforementioned individuals, or for being responsible for or
       complicit in, or for being directly or indirectly involved in, any transaction or
       series of transactions involving deceptive practices or corruption and the
       Government of Venezuela or projects or programs administered by the
       Government of Venezuela.


                                                5
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 56 of 107



Id. (emphasis added).

       13.     According to the OFAC July 25, 2019 Press Release, the following entities were

designated by OFAC "for being owned or controlled by the aforementioned individuals [see

para. 11 supra], or for being responsible for or complicit in, or for being directly or indirectly

involved in, any transaction or series of transactions involving deceptive practices or corruption

and the Government of Venezuela or projects or programs administered by the Government of

Venezuela": Asasi Food FZE; Group Grand Limited; Group Grand Limited, S.A. de C.V.; Group

Grand Limited General Trading; Mulberry Proje Yatirim Anonim Sirketi (Mulberry); Seafrre

Foundation; C I Fondo Global De Alimentos LTDA; Emmr & CIA S.AS.; Global Structure,

S.A.; Multitex International Trading, S.A.; Sun Properties LLC; CLIO Management Corp.;

Silver Bay Partners FZE (Silver). Id.

       14.     Moreover, on September 17, 2019, OFAC designated the following "three

individuals and 16 entities for their connections to Alex Nain Saab Moran (Alex Saab) and his

business partner, Alvaro Enrique Pulido Vargas (Alvaro Pulido), who have enabled former

President Nicolas Maduro (Maduro) and his illegitimate regime to corruptly profit from imports

of food aid and distribution in Venezuela": Amir Luis Saab Moran ("Amir Saab"), Luis Alberto

Saab Moran ("Luis Saab"), David Nicolas Rubio Gonzalez ("Rubio"). Press Release, U.S.

Treasury Dept., Treasury Increases Pressure on Alex Saab and His Network in Venezuela, (Sept.

17, 2019). OFAC stated that such individuals "are immediate adult family members of, and had

business ties to, Alex Saab or Alvaro Pulido, two individuals who are responsible for or

complicit in, or have directly or indirectly engaged in, any deceptive or corrupt transaction or

series of transactions with the Government of Venezuela or projects or programs administered by



                                                6
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 57 of 107



the Government of Venezuela." Id. Regarding Amir Saab, Luis Saab, and Rubio, OFAC stated as

follows:

       •       Amir Luis Saab Moran (Amir Saab) has been involved in multiple
       business ventures with his brother, Alex Saab, most notably the Panama-based
       Seafire Foundation, which was designated on July 25, 2019, for its involvement in
       Alex Saab's corruption network. As of early 2018, Amir Saab was in charge of
       the administrations of various companies owned or controlled by Alex Saab.
       Four companies owned or controlled by Amir Saab in Colombia and Panama are
       being designated as a result of today's action.
       •       Luis Alberto Saab Moran (Luis Saab) has been involved in multiple
       business ventures with his brothers, Alex Saab and Amir Saab. Eight companies
       owned or controlled by Luis Saab across Latin America and Europe are being
       designated as a result of today's action.
       •       David Nicolas Rubio Gonzalez (Rubio) is the son of Alvaro Pulido and
       brother of Emmanuel Enrique Rubio Gonzalez, who were previously designated
       on July 25, 2019. Rubio is a Director at Global Structure, S.A. and an Assistant
       Manager at C I Fondo Global De Alimentos LTDA. Both of these companies
       were designated on July 25, 2019. Three additional companies owned or
       controlled by Rubio in Colombia and Panama are being designated today.

Id.

       15.     The following companies were designated by OFAC as SDNs for being owned or

controlled by, or for having acted or purported to act for or on behalf of, directly or indirectly,

Amir Luis Saab Moran ("Amir Saab"), Luis Alberto Saab Moran ("Luis Saab"), David Nicolas

Rubio Gonzalez ("Rubio"), or Alex Saab: Fundacion Venedig (Panama); Inversiones Rodime

S.A. (Panama); Saafartex Zona Franca SAS (Colombia); Venedig Capital S.A.S. (Colombia);

AGRO XPO S.A.S. (Colombia); Alamo Trading S.A. (Colombia); Antiqua Del Caribe S.A.S.

(Colombia); Avanti Global Group S.A.S. (Colombia); Global Energy Company S.A.S .

(Colombia); Gruppo Domano S.R.L. (Italy); Marrara S.A.S. (Colombia); Techno Energy, S.A.

(Panama); Corporacion ACS Trading S.A.S. (Colombia); Dimaco Technology, S.A. (Panama);

Global De Textiles Andino S.A.S. (Colombia); and Saab Certain & Compania S. En C.


                                                 7
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 58 of 107



(Colombia). See Id.

             16.   It is my opinion that the individuals and entities referenced in paragraphs 11, 12,

13, 14, and 15 herein are agents and instrumentalities of the FARC.

             17.   Saab has ties to and worked together with various FARC operatives, including,

without limitation, the illegitimate occupant of the Venezuelan Presidency Nicolas Maduro

("Maduro"), Tareck Zaidan El Aissami Maddah ("El Aissami"), and Hizballah. As such, Saab

himself is an agent and instrumentality of the FARC.

             18.   On July 31, 2017, OFAC designated Maduro as a SDN under Executive Order
         3                                                                                                      4
13692.         Throughout his regime, Maduro has made Venezuela a safe haven for the FARC.
                                                                             5
Moreover, Maduro has provided material support to the FARC. "Maduro helped manage, and

ultimately, lead the Cartel of the Suns, a Venezuelan drug-trafficking organization comprised of

high-ranking Venezuelan officials, as he gained power in Venezuela in a corrupt and violent

narco-terrorism conspiracy with the Revolutionary Armed Forces of Colombia (FARC)." See

Nicolas        Maduro   Moros-New         Target,    U.S . DEP'T        OF       STATE    (Mar.     26,   2020),

http. ://www.state.gov/nicolas-maduro-moros-new-target/.                  "Maduro      negotiated      multi-ton



3
  See Office of Foreign Assets Control, Venezuela Related Designations, U.S. TREASURY DEPT., (July 31, 2017),
http. ://www.treasurv.gov/resource-centerlsanctions/OFAC-Enforcement/Pagcs/20 17073 1.aspx
4
  See Venezuela Investigative Unit, GameChangers 2019: As Venezuela Sinks, Maduro's Criminal Ties Keep Him
Afloat,                INS1owr                 CRIME,                (Jan.              18,                 2020),
http. ://www.insightcrime.org/news/analysis/gamechangers-venezuela-maduro-criminal -tics/ (discussing Maduro's
welcome to the FARC and ELN into Venezuela); see also Venezuela Investigative Unit, FARC Dissidents and the
ELN                 Turn                Venezuela               Into             Criminal                 Enclave,
https://www.insightcrime.org/news/analysis/farc-dissidents-eln-tum-venezuela-criminal-enclave/ (Dec. I 0, 2018)
(detailing Maduro's support to the FARC and ELN "in states such as Apure, Amazonas, and Bolivar, now
considered to be criminal enclaves").
5
  See Venezuela Investigative Unit, GameChangers 2019: As Venezuela Sinks, Maduro 's Criminal Ties Keep Him
Afloat,                INSIGHT                 CRIME,                (Jan.              18,                 2020),
httpsJ/www.insightcrime.org/news/analvsis/gamechangers-venczuela-maduro-criminal-ties/        (discussing     how
Maduro has allowed terrorist agencies such as the FARC and the ELN to dig up Venezuelan gold) ("Maduro has
given these guerrillas, especially the ex-FARC mafia, a firm grip on transnational drug trafficking, creating
numerous conduits to send cocaine from Colombia through Venezuela to the United States and Europe.").

                                                        8
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 59 of 107



shipments of FARC-produced cocaine; directed the Cartel of the Suns to provide military-grade

weapons to the FARC; during his tenure as Foreign Minister coordinated foreign affairs with

Honduras and other countries to facilitate large-scale drug trafficking; and solicited assistance

from FARC leadership in training an unsanctioned militia group that functioned, in essence, as

an armed forces unit for the Cartel of the Suns. " id. Specifically, Maduro and his regime have

facilitated FARC's drug trafficking through Venezuela and to Honduras as follows:

       A sizable fraction of the profits go to countries through which the drugs pass,
       from the jungles of Colombia through Venezuela and often to the Honduran
       coastline. A confidential 2018 US radar map of the plane routes seen by CNN
       shows their departure from northwestern Venezuela's Zulia region, their passage
       north to the Caribbean, and then their sharp tum West toward their destinations in
       the remote farmlands of Guatemala, on the Honduran coastline, and some in the
       Caribbean. From there, the drugs are shipped up to Mexico and then distributed to
       American cities.

       One US official estimated that in 2018 alone, 240 metric tons (265 tons for US
       readers) of cocaine crossed into Venezuela from Colombia to be flown out of the
       country. Other officials involved in combating the drug trade said that estimate
       was conservative. So much pure Colombian cocaine, when cut and distributed,
       could fetch around $39 billion on the streets of the US, according to an estimate
       by the United Nations Office on Drugs and Crime for CNN.

Corruption in Venezuela has created a cocaine superhighway to the US, CNN, (April 17, 2019),

https://www.cnn.com/2019/04/17 /ameri cas/venezue la-drug-cocaine-trafficki n g-i ntl/index.htm l.

See also Dominican Republic and Venezuela: Cocaine Across the Carribean,            INSIGHT CRIME,


(May                                            24,                                          2018),

http ·://www.insightcrime.org/ investigations/dominican-republic-venezuela-cocaine-acros -carib

~.

       Los Cachiros transport FARC cocaine in Honduras and Guatemala. "It is reported that

[the] Los Cachiros controls 90 percent of the clandestine airstrips in Honduras, and it uses these




                                                 9
     Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 60 of 107


                                                                                                    6
airstrips to facilitate the entry of drugs into Honduras and Guatemala." Controlling 90% of the

clandestine airstrips in Honduras for entry of cocaine from the FARC, the supplier of more than

50% of the world's supply of cocaine, means that the Los Cachiros is the transport arm for the

FARC in Honduras. The U.S. government has identified the Los Cachiros and several of its

members as Specially Designated Narcotics Traffickers (SDNTKs) pursuant to the Foreign
                                                  7
Narcotics Kingpin Designation Act.                    The Los Cachiros is an agency and instrumentality of the

FARC as they transport FARC cocaine. They are in essence the FARC cocaine transporter in

Honduras - controlling virtually all clandestine Honduran airstrips for transport of FARC

cocaine, and otherwise materially assisting in, or otherwise providing financial or technological

support for or to, or providing goods or services in support of, the international narcotics

trafficking activities of the FARC. Therefore, Maduro, by facilitating FARC's drug trafficking

through Venezuela, to Honduras, and eventually to the U.S, materially assists and otherwise

provides support to the FARC. Maduro is therefore an agent and instrumentality of the FARC by

" ... materially assisting in, or providing financial or technological support for or to, or providing

goods or services in support of, the international narcotics trafficking activities of ... [FARC] ..

. ."Stansell, 771 F.3d at 724 n.6.



6
    "'li'cusury forgers 'Los Cachims · !Jmg 'frajficking Orga11i::aliort in Ho11d1m1.1·." U.S. Bm
                                                                                                          1
                                                                                                           TtuAs. DtT r. (Sept.
                                                                                                              I Vi
19.                                                                                                                           2013),
htm. .HV'if"li. .treasureyoyfures eenterlmess~eleasesfllagestii2'1'6-!r.n.wr'11tns: \rn 11 · 1rlaSL11y ~o\ p1\.:ss-L·c111c1·/p1·cs..,-r
ckusc.o;/Paucs jl21Mtaspx (emphasis audecl); see also THE WHITE HOUSE, !'f'esidentiu! Lcrt<::I'-- Kingpin !Jesignalion
,Jct,                    EfN                 PRESSWIRE,                      (May                     31,                     2013),
hnps://wW\\'. ctnpressw1n.: coin aniclc I -1J l I 30()lprcs.1dc11lial-lcucr-k 111gpin-dcsiu11:1uo11-nct (explaining how the
President named the Lus Cachirns DTO as a ··Tier 1' drug kingpin ("Significant Foreign Narcotics Trnffickd') in
                                                              1




Muy 2013. Of AC began designations of Los Caehiros leadership and other key persons in September 2013. Those
tier II ucsignations and the earlier Tier I detcrrninatinn were all added to the OFAC SON list as SDNTKs).
7
  21 U.S.C.1901-1908, 8 U.S.C.1189; see also Los Cachiros Drug Trafficking Organization Chart U.S. TREAS. DEPT.
(Sept. 2 013), https://www.treasury.gov/resourccccnter/sanctionslPrograms/Documcnts/20 l 09 19 los cachiros.pdf
OFAC, Kingpin Act Designations; Foreign Sanctions Evaders Designations; Executive Order 13622 Designations;
Iran      Sanctions  Designations;    Non-proliferation  Designations;   Counter    Terrorism   Designations
http. ://www.tTeaswy.gov/resource-center/sanctions/OFAC-Enforcemcnt/Pages/20 130531.aspx (May 31, 2013).

                                                                  10
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 61 of 107



        19.    Saab is "a frontman for Maduro," as well as a "key financier" for Maduro's

illegitimate   government.    See    Alex    Saab,    INSIGHT    CRIME,    (Jun.      14,   2020),

http ://www.in ightcrime.org/venezuela-organized-crime-news/alex-saabL       (discussing      how

"Maduro would pay hundreds of millions of dollars to Saab," as well as Saab's

money-laundering crimes related to the Venezuelan government); Kejal Vyas, Key Financier of

Venezuela s Maduro Regime Arrested, THE WALL STREET JOURNAL, (Jun. 13, 2020),

https://www.wsj.com/articles/key-financier-of-venezuelas-maduro-reghne-arrested-1159207853 7

(discussing how Saab "stash[ed] hundreds of millions of dollars in proceeds from no-bid state

contracts for projects ranging from housing construction to food distribution" and how he

"created a vast financial network to move money on Caracas' behalf').              Saab "has been

implicated in several corruption schemes involving the Maduro regime" and has assisted Nicolas

Maduro and other Venezuelan government officials to "launder hundreds of millions of dollars in

corruption proceeds." See Claudia Fernandez, Moises Rendon, Corruption in Venezuela: The

Alex Saab Case, CENTER FOR STRATEGIC AND INTERNATIONAL STUDIES, (Jun. 24, 2020),

https://www.c is.org/a nalysis/corruption-venezuela-alex-saab-case; see also Indictment, United

States v. Saab Moran, at 9, i! 8 (S.D. Fla. July 2019 (No. 19-20450) (discussing how Saab and his

co-conspirators made corrupt payments to Venezuelan government officials in exchange for

approval of fraudulent invoices "for goods that were never imported into Venezuela"). Saab has

been heavily involved in the Venezuelan government's Local Storage and Production

Committees ("CLAP") aid program and illicit gold extraction program. Press Release, U.S.

Treasury Dept. , Treasury Increases Pressure on Alex Saab and His Network in Venezuela (Sep.

17, 2019). Saab's activities have "enabled former President Nicolas Maduro (Maduro) and his



                                               11
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 62 of 107



illegitimate regime to corruptly profit from imports of food aid and distribution in Venezuela."

Id. (discussing Saab's involvement in the corrupt CLAP program); see also U.S. Dept. of the

Treasury Financial Crimes Enforcement Network, UPDATED ADVISORY ON WIDESPREAD Pusuc

CORRUPTION IN VENEZUELA FIN-2019-A002 (May 3, 2019) (explaining how Maduro's regime

received kickbacks from the CLAP program through inflated contract prices). Press Release,

U.S. Treasury Dept. Treasury Disrupts Corruption Network Stealing From Venezuela's Food

Distribution Program, CLAP, (Jul. 25, 2019) (discussing Saab's involvement in the gold

extraction program, used by Maduro to keep his regime solvent); Venezuela Investigative Unit,

The Fall of Alex Saab, The Venezuelan Regime's Trusted Money Man, INSIGHT CRIME, (Jun. 15,

2020), https://www.insigbtcrime.org/news/brief/fall-alex-saab-venezue la/ (discussing that, "[t]he

arrest of Alex Saab not only takes away a key Maduro ally but is a blow to the government's

ability to prop itself up through illicit proceeds). Moreover, Saab's illicit activity includes

enriching Maduro 's immediate family members by bribing the stepsons of Maduro, funneling

money to them "in exchange for access to contracts with the Government of Venezuela,

including its food subsidy program." Press Release, U.S. Treasury Dept., Treasury Disrupts

Corruption Network Stealing From Venezuela's Food Distribution Program, CLAP, (July 25,

2019), https://home.treasur:y.gov/new /pres -releases/. m741 ; see also Annie Todd, Stepsons of

Venezuelan President Sanctioned by the US, ORGANIZED CRIME AND CORRUPTION REPORTING

PROJECT,                         (Jul.                         29,                         2019),

https ://www.occrp.org/en/daily/ 103 33-stepsons-of-venezuelan-president-sanctioned-by-the-us

(discussing how Saab leveraged his relationships with Maduro's stepsons to gain access to key

officials such as Maduro and El Aissami and to Venezeulan governmental contracts).




                                                12
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 63 of 107



          20.      Because Saab laundered money, and engaged in other illegal activities, for

Maduro - or otherwise provided material assistance to or coordinated with - Maduro who is an

agent and instrumentality of the FARC, Saab is an agent and instrumentality of the FARC.

Through his assistance and support for Maduro through the illicit activities referenced above

(among others), Saab has engaged in: ". . . materially assisting in, or providing financial or

technological support for or to, or providing goods or services in support of, the international

narcotics trafficking activities of ... [FARC] ... ."Stansell, 771 F.3d at 724 n.6. Saab is thus an

agent and instrumentality of the FARC.

          21.      El Aissami, current Venezuelan Minister of Industry and National Production, has
                                                   8
been designated by OFAC as an SDNTK.                    El Aissami has played "a significant role in

international narcotics trafficking." See Press Release, U.S. Treasury Dept., Treasury Sanctions

Prominent Venezuelan Drug Trafficker Tareck El Aissami And His Primary Frontman Samark

Lopez Bello (Feb. 13, 2017). Specifically,

                [El Aissami] facilitated shipments of narcotics from Venezuela, to include
                control over planes that left from a Venezuelan air base and drug routes
                through the ports in Venezuela. In his previous positions, he oversaw or
                partially owned narcotics shipments of more than 1,000 kilograms from
                Venezuela on multiple occasions, including those with the final destinations of
                Mexico and the United States.

See id.

          22.      El Aissami has collaborated specifically with Los Zetas, a Mexican cartel, and

with Daniel Barrera Barrera, a known Colombian drug lord. See id. Both Los Zetas and Daniel

Barrera Barrera have been designated pursuant to the Kingpin Act for their narcotics trafficking

dealings. See id. And, on November 18, 2014, the Eleventh Judicial Circuit Court found that Los

8
 See Press Release, U.S. Treasury Dept. Treasury Sanctions Prominent Venezuelan Drug Trafficker Tareck El
Aissami and His Primary Frontman Samark Lopez Bello (Feb. 13, 2017)

                                                       13
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 64 of 107



Zetas and Daniel Barrera Barrera are agencies and instrumentalities of the FARC. See Final

Judgment Ex. L at 1, Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No.

12-48803 (11th Judicial Fla. Cir. Ct. Nov. 18, 2014); see also Final Judgment Ex. I at 1,

Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No. 12-48803 (11th Judicial Fla.

Cir. Ct. Nov. 18, 2014). El Aissami has also collaborated with Hizballah, another known agency
                                                                 9
and instrumentality of the FARC [see par. 22, infra]. Thus, by collaborating with Los Zetas,

Daniel Barrera Barrera, and Hizballah, El Aissami acted as an agency and instrumentality of the

FARC by " ... materially assisting in, or providing financial or technological support for or to, or

providing goods or services in support of, the international narcotics trafficking activities of . . .

[FARC] ... ."Stansell, 771 F.3d at 724 n.6.

        23.      Saab has coordinated and provided material assistance to El Aissami regarding

several illicit operations, including but not limited to, the CLAP program and the illicit

operations involving the Venezuelan gold sector. See Press Release, U.S. Treasury Dept.Treasury

Disrupts Corruption Network Stealing From Venezuela's Food Distribution Program, CLAP,



              From early 2018, as the Government of Venezuela's shortage of foreign
              exchange became increasingly acute, the Government started using gold
              resources to pay some contracts, to include CLAP food contracts, and Saab
              began working with Simon Alejandro Zerpa Delgado (Zerpa) to help the
              Government liquidate gold mined in Venezuela and convert it into foreign
              currency. Zerpa was designated on July 26, 2017 pursuant to E.O. 13692 for
              being a current or former official of the Government of Venezuela. Saab, in
              turn, worked with members of the Venezuelan government including El

9
  See also Venezuela Investigative Unit, Key Criminal Revelations From Former Venezuela Intelligence Chief,
INS IGHT                     CRIM E,                     (Feb.                      25,                       2019)
https://www.insightcrime.org/news/analysis/key-revelations-venezuela-intelligence-chief-maduro/        (referencing
accusations by General Hugo Carvajal Barrios: "Carvajal also accused fotmer Venezuela Vice President Tareck El
Aissami of having significant links to the Lebanese terrorist group Hezbollah. He said that he accompanied El
Aissami on a 2009 trip to Iran, which included a stop in Syria to invite Hezbollah militants to come and work with
FARC fighters in Venezuela."

                                                        14
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 65 of 107



           Aissami, the current Minister of Industries and National Production and
           former Executive Vice President, to create a structure for the Government of
            Venezuela to sell gold to Turkey. As a result of the Government of
           Venezuela's corrupt operations in the gold sector, and to prevent Maduro and
           his corrupt associates from further exploiting Venezuela's people and
           resources, the gold sector of the Venezuelan economy was identified as
           subject to sanctions by Secretary Mnuchin in November 2018.

See Id. (emphasis added). Moreover, "Saab is alleged to have helped negotiate the Iran [gold]

deal with Maduro's new Oil Minister Tareck el Aissami. The two had previously worked

together to strengthen Venezuela's relationship with Turkey, which included shipments of at least

$900 million in gold to the nation in 2018." Patricia Laya, Maduro's US-Charged Dea/maker

Saab       Detained       in         Caba     Verde,   BLOOMBERG,       (Jun.      13,     2020),

https ://www. bloomberg. com/news/article /2020-06-13/maduro-s-u-s-charged-dea Imaker-a Lex-sa

ab-detained-in-cabo-verde ; see also Rico, Nicolas Maduro 's Main Front Man, Alex Saab, Is

Arrested         In        Africa,          QCoSTA     RrcA,        (Jun.        14,       2020),

https: //qcostarica.com/nicolas-maduro. -main-front-man-alex-saab-i -arrested-in-africa/

(detailing how Saab and El Aissami worked together to implement the illicit gold extraction

program). Alex Saab, "Tareck's key facilitator ... profited off the regime's corruption, as he

secured gold from miners at an inflated market rate and had close connections to many of the

officials leading the state-run mining conglomerate in Venezuela." Joseph M. Humire, Iran,

Turkey, and Venezuela's Super Facilitator: Who is Alex Saab?,        C ENTER FOR A SECURE FREE


SocIETY, (Jun. 30, 2020) htms://www.securefreesociety.org/re. earcb/who-is-alex-saab/. As part

of the illicit gold program:

        Miners extract gold from the Arco Minero in eastern Venezuela under the
        supervision of the Colombian guerilla groups ELN and FARC. The gold is then
        purchased by Venezuela's state-owned gold company, Minerven, through a joint
        gold venture with Turkey called Mibiturven, S.A. The gold is then turned over to
        CVG MINERVEN, the state-owned Venezuelan mining conglomerate that

                                                  15
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 66 of 107



       processes the gold and packages it for transport to Caracas. Once processed, the
       gold is transported by the Venezuelan National Guard to the Central Bank of
       Venezuela (BCV), who prepares it for international shipment. The gold is moved
       from BCV to Maiquetia International Airport using the private security firm
       Transporte Panamericano and loaded onto one of several, private airliners, or a
       commercial Turkish Airlines flight, with weekly service to Istanbul via Havana.
Id.

       24.      In addition, Saab provided material assistance to El Aissami and the Maduro

regime by jointly orchestrating a money scheme involving Venezuelan-origin crude oil with El

Aissami. See Press Release, U.S. Treasury Dept., Treasury Targets Sanctions Evasion Network

Supporting          Corrupt         Venezuelan         Actors         (June        18,          2020),

http ://home.treasury.gov/news/press-relea e I m 1038. Specifically,

             Since at least 2019, the illegitimate Maduro regime and PdVSA have
             cooperated with U.S.-designated Alex Nain Saab Moran (Saab) and Leal to
             evade U.S . sanctions and assist in the sale of Venezuelan-origin crude oil. One
             of Saab and Leal's recent schemes to sell Venezuelan-origin crude oil was
             under the guise of an "oil-for-food" program that never resulted in food
             deliveries to Venezuela ...

             In lieu of pre-payment for the contracted com and water trucks, Libre Abordo
             agreed to lift and broker the sale of Venezuelan-origin crude oil supplied by
             PdVSA in a scheme orchestrated by Saab and El Aissami . . .

             Leal is the critical conduit between Libre Abordo, Schlager Business Group,
             and their owners, and PdVSA and Saab ...

See id. (emphasis added). The Treasury press release discusses how "Libre Abordo is based in

Mexico City, Mexico and had no prior experience in the global oil sector before entering into an

agreement with the Government of Venezuela and PdVSA." See id.

       25.      Because Saab has provided material assistance to El Aissami and coordinated

with El Aissami who is an agent and instrumentality of the FARC, Saab is an agent and

instrumentality of the FARC. Through his assistance and support for El Aissami, and through




                                                  16
     Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 67 of 107



(among others) the illicit activities referenced above, such as regarding the CLAP and illicit gold

sector program-the latter of which involved direct supervision by the FARC and ELN, Saab has

engaged in: " ... materially assisting in, or providing financial or technological support for or to,

or providing goods or services in support of, the international narcotics trafficking activities of ..

. [FARC] .... " Stansell, 771 F.3d at 724 n.6. Saab is thus an agent and instrumentality of the

FARC.

         26.     Hizballah is one of the most dangerous terrorist groups in the world and has been

designated by the Secretary of State as a Foreign Terrorist Organization (FTO) and by OFAC as a
                                                               10
Specially Designated Global Terrorist ("SDGT").                     Hizballah has been involved in drug

trafficking throughout South America, including with the FARC, and has used the proceeds from
                                                                         11
such trafficking to finance its terrorist activity worldwide.                 In addition, Hizballah launders

money from cocaine dealing on behalf of the FARC, oftentimes through a Hizballah-controlled
                                       12
money laundering infrastructure.            In testimony before the House Committee on Foreign Affairs

in 2017, Donald Semesky, former Chief of DEA's Office of Financial Operations, discussing


10
    U.S. Dep't Treasury, ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND
BLOCKED PERSONS ("SDN List"), ht1ps:l/www. treasmy~ov/ofac/downloads/sdn l ist.txt . See footnote 19 for
definition references to FTO, SDGT, SDNTK and SDN.
11
   See Press Release, U.S. Drug Enforcement Administration, DEA And European Authorities Uncover Massive
Hizballah Drug And Money Laundering (Feb. 1, 2016); see also Press Release, U.S. Treasury Dept., Treasury
Targets Major Money Laundering Network Linked to Drug Trafficker Ayman Joumaa and a Key Hizballah
Supporter in South America (Jun. 27, 2012) (discussing Hizballah's money-laundering enterprise in the Americas:
'"The Joumaa network is a sophisticated multi-national money laundering ring, which launders the proceeds of drug
trafficking for the benefit of criminals and the terrorist group Hizballah,' said under Secretary for Terrorism and
Financial Intelligence David S. Cohen. 'We and our partners will continue to aggressively map, expose and disable
this network, as we are doing with today's sanctions."'); see also Vanessa Neumann, E-Notes, Foreign Policy
Research institute, at 2 (Dec. 2011 ), https://www.furi.org/docs/media/201112.neumann.narcoterrorism.pdf.
(discussing Hizballah's facilitation of FARC cocaine shipments: "As the cocaine is transported through Africa and
into Europe, its safe passage is guaranteed (much as it was in Latin America) by terrorist groups-most prominently,
Al Qaeda and Hezbollah.")
12
       See    Vanessa      Neumann,      E-Notes,     Foreign     Policy    Research       institute, (Dec.    2011,
http ·://www. fpri.orn/docs/media/20 1112.neumann.narcoterrorism.pdf at 3 (discussing Hizballah high-level officials
who are directly involved in the South American cocaine trade and its most violent cartels, including the Mexican
gang Los Zetas, a known agent and instrumentality of the FARC).

                                                        17
     Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 68 of 107



links between "many of the State Department's designated [FTOs] and Foreign Drug Trafficking

Organizations" testified that, "as in the case of the ... FARC and Hezbollah, they become, to some
                                  13
extent, one and the same."             The Hizballah-FARC relationship is described by other experts:

"Hezbollah's involvement in Latin America's drug trade is significant and expanding. The group

-- often referred to as the 'A-Team' of international terrorism - has reportedly formed

partnerships with several of the region's most notorious crime syndicates, including Mexico's
                                        14
Zetas [and] Colombia's FARC." Hizballah is an agency and instrumentality of the FARC by" ..

. materially assisting in, or providing financial or technological support for or to, or providing

goods or services in support of, the international narcotics trafficking activities of ... [FARC] ..

. ."Stansell, 771 F.3d at 724 n.6. Saab has coordinated with and provided material assistance to

Hizballah by         "oversee[ing] 'illegal operations' aimed. at providing funds to finance party

activities." tayyar.org - Urgent - "Hezbollah Man" Wanted by Washington Arrest ofAlex Saab,

SAUDI                   24                   NEWS,               (Jun.                 14,              2020),

http ://www. audi24.news/. sa/2020/06/tayyar-org-urgent-hezbollah-man-wanted-by-washington-

atTest-of-alex-saab.html ("Information indicates that Saab is the Hizballah man in Latin America,

where he oversees 'illegal operations' aimed at providing funds to finance party activities."),

attached hereto as Exhibit D. Saab is currently being investigated for his "suspected nexus with

the terrorist group Hezbollah, which is thought to have established relations with Venezuela

through        Tareck     El    Aissami."       Alex   Saab,     INSIGHT      CRIME,     (Jun.    14,    2020),



13
     "Examining the Effectiveness of the Kingpin Designation Act in the Western Hemisphere," Testimony of Donald
C. Semesky, Jr.,House Committee on Foreign Affairs, Subcommittee on the Western Hemisphere, November 8,
2017.
14
   Ottolenghi, E., and Stein, J.L., "Trump Should Cut Hezbollah's Lifeline in the Americas," Foreign Policy,
December 13,2018.https://foreignpolicy.com/2028/12/12/trump-should-cut-hezbollahs-lifeline-in-the-americas//


                                                        18
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 69 of 107



https://www.insightcrime.org/venezuela-organized-crime-news/alex-saab/·            see    also   Samir

Salama, Alex Saab, Hezbollah s money man in Latin America, Arrested in Cape Verde,                GULF


NEWS,                               (Jun.                         14,                            2020),

https://gulfnews.com/world/mena/alex-saab-hezbollabs-m0ney-man-in-latin-america-arrested-in-

cape-verde-1. 72040582 ("Alex Saab, who is considered the conduit for the Hezbollah militia in

Latin America"); See also tayyar.org - Urgent - "Hezbollah Man" Wanted by Washington ..

Arrest         of       Alex      Saab,      SAUDI        24    NEWS,      (Jun.         14,     2020),

bttps: Ilwww. saudi24 .news/.sa/2020/06/tayyar-org-urgent-hezbo11 ah-man-wanted-by-wash i ngton-

arrest-of-alex-saab.html.

         27.        Because Saab has coordinated with and provided material assistance to Hizballah,

which is an agent and instrumentality of the FARC, including by providing funding to Hizballah,

and is considered the "conduit for the Hezbollah militia in Latin America" [see para. 22, supra.],

Saab is an agent and instrumentality of the FARC. More specifically, Saab is an agent and

instrumentality of the FARC through his assistance and support for Hizballah. Through the illicit

activities referenced above (among others), Saab has engaged in: " ... materially assisting in, or

providing financial or technological support for or to, or providing goods or services in support

of, the international narcotics trafficking activities of ... [FARC] ... ."Stansell, 771 F.3d at 724

n.6. Saab is thus an agent and instrumentality of the FARC.

         28.        Saab's status as an agent and instrumentality of the FARC is further evidenced by

his ties to the CLAP Program [see paras. 14, 18 supra]. The CLAP program is used by Mexican

cartels to camouflage cash payments for drug shipments:

         Investigations by the United States Treasury Department and other Washington
         agencies warned that Venezuela used food shipments sent from Mexico, within
         the framework of its CLAP program, to receive camouflaged cash from Mexican

                                                     19
     Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 70 of 107



           cartels as payment for drug shipments referred by the Chavista leaders.

       Cae     testaferro     de      Maduro        ligado       a     caso      Alunasa,       Diario      Extra,

http ://www.diarioextra.com/N oticia/detal Ie/421 777 Ica -testaferro-de-madu ro-1 igado-a-caso-a Iun
      15
asa ; Sabrina Martin, Mexican Sinaloa Cartel Has Taken Over a Venezuelan City, Panam Post,

(Apr.                                                  10,                                                  2020),

https ://panampost.corn/sabrina-martin/2020/04/10/sinaloa-cartcl-venezuelan-c ity/ .

           Given the Sinaloa Cartel's heavy presence in the state of Zulia, Venezuela, its control

over airstrips in Venezuela, and its ties to the Cartel of the Suns and the Maduro regime the drug

money camouflaged in CLAP shipments are directly linked to illicit drug proceeds of the Sinaloa

Cartel. See id. (discussing the Sinaloa Cartel's occupancy in Zulia and noting that "Mexican

traffickers in Venezuela may have taken over about 400 clandestine airstrips in the state of Zulia

alone, on the border with Colombia, with the help of the National Liberation Army (ELN) and

Venezuelan armed forces.") ("The Suns and Sinaloa cartels reportedly move between 200 and

250 tons of Colombian cocaine a year to the United States."). Significantly, on November 18,

2014, the Eleventh Judicial Circuit Court found that the Sinaloa Cartel (or Sinaloa Federation) is

an agency and instrumentality of the FARC. See Final Judgment Ex. L at 1, Caballero v. Fuerzas

Armadas Revolucionarias de Colombia, No. 12-48803 (11th Judicial Fla. Cir. Ct. Nov. 18, 2014).
                                                                                  16
The Sinaloa Cartel is FARC's main distributor of cocaine in Mexico.



15
   The quoted material herein has been translated from Spanish to English. In its original form, the quotation is as
follows: "Las Investigaciones del Departamento de! Tesoro de Estados Unidos y otras agencias de Washington
advertian que Venezuela utiliz6 cargamentos de alimentos enviados desde Mexico, en el marco de su programa de
CLAP, para recibir camuflado dinero en efectivo de carteles mexicanos como pago por los envios de droga remitidos
por los dirigentes chavistas."
16
     Sam Logan and Ashley Morse, The FARC'S International Presence, 13-14 (Dec. 2006),
https://www.fi les.ethz.c h/ isn/46399/Thc-FAR s-lntcmational-Prcsence.pdf; Jeremy McDermott, Criminal Activities
of      the       FARC          and      Rebel     Earnings,        lNSlGHT    CRIME       (May      20,     2013),
hups://www.insigh'tcrime.org/inve. tigations/far -crimi nal-activities-incom ; Elyssa Pachico, Link Between Sinaloa

                                                        20
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 71 of 107



          29.       Given Saab's critical involvement in CLAP (which was used by Mexican drug

cartels to camouflage and transport illicit drug payments to Venezuela), Saab is an agent and

instrumentality of the FARC.                   Through Saab's involvement in the CLAP program, which

camouflages drug proceeds from Mexican Cartels, Saab has engaged in" ... materially assisting

in, or providing financial or technological support for or to, or providing goods or services in

support of, the international narcotics trafficking activities of ... [FARC] .... " Stansell, 771

F.3d at 724 n.6. Saab is thus an agent and instrumentality of the FARC.

          30.       Along with Alex Saab, Los Cachiros, Maduro, El Aissami, and Hizballah, (as

well as the aforementioned persons and/or entities in paragraphs 11, 12, 13, 14, 15, 18, 22, and
                                                                                                         17
29), all of which OFAC has designated as Specially Designated Nationals                                       and all of whom I

have opined herein are agents and instrumentalities of the FARC (the "FARC Agents"), the

following are also agencies and instrumentalities of the FARC: any entity owned in the



Cartel          and          Colombia           Arrested,          INSIGHT           CRIME            (Apr.           18,      2011 ),
https://www. insi ghtcri mc.org/ncws/ana lysis/I i11 k-betwccn-s ina loa-cartel-and-co lom bia-a rrcstcd/ ; Computer Shows
FARC          Links         to       Sinaloa            Cartel,      INSIGHT            CRIME          (Dec.          22,      2010),
htlps://www.insightcrimc.org/news/ana Ivs is/computer-shows- fare- Iinks-to-sinaloa-cartel/;                   Marguerite     Cawley,
Colombia Homicide Case Points to FARC-Sinaloa Cartel Links, INSIGHT CRIME (Jun. 10, 2013),
https://www. in i ghtcri me.org/news/brief/colombia-hom i ide-case-ooi nts-t o-farc-s i naloa-cartcl- 1ink /;                 FARC s
Cocaine Sales to Mexico Cartels Prove Too Rich to Subdue, BLOOMBERG NEWS, at 3 (Jan 20, 2010), attached hereto
                                                                                    s
as Exhibit E; Sinaloa Cartel Buys Cocaine Franchises From Colombia FARC, Fox NEWS LATINO (Mar. 12, 2013),
littps ://www. fox news .com/world Is i na Iog-ca rte.I-buys-cocaine-franc h is cs-fro m-co Io 111 bias- fare .a mp; Gangsters Eye
Conquest of El Salvador, MAFIA TODAY (Mar. 15, 2013), attached hereto as Exhibit F; James Bargent, FARC Selling
Off Colombia           Drug      Franchises        to     Sinaloa     Cartel,       INSIGHT        CRIME        (Mar.     11,  2013),
http ://www. insi ghtc ri me.org/ news/briefffarc-scl Ii ng-o ff-drug- Fra nch iscs-s ina loa-cartel- in-colomb ia/ .
17
   Other than the Cartel of the Suns, which is composed of government and military officials of Venezuela. Key to OFAC's
implementation and enforcement of sanctions programs is the publication of a list of individuals, companies and other
entities owned or controlled by, or acting for or on behalf of, targeted countries or foreign non-state actors such as narcotics
traffickers and terrorists designated under dedicated programs that are not country specific. Collectively, such individuals,
companies, and other entities and organizations are called "Specially Designated Nationals" or "SDNs." The assets of
SDNs are blocked, and U.S. persons are generally prohibited from dealing with them. "Specially Designated National" is
the general term for all designated persons, but program-specific vaiiations relevant to this matter are used in the Kingpin
Act sanctions program, "Specially Designated Narcotics Trafficker," and in the terrorism program, "Specially Designated
Global Terrorist."The definition of Specially Designated National" ("SDN") is found at 31 C.F.R. 595.306. "Specially
Designated Narcotics Trafficker" ("SDNTK") is found at 31 C.F.R 598.314. "Significant Foreign Narcotics Trafficker"
(31 C.F.R.598.313) is covered by the definition at 598.314(a). "Specially Designated Global Terrorist" ("SDGT") is
defined at 31 C.F.R.594.310. "Foreign Terrorist Organization" ("FTO") is defined at 31 C.F.R. 597.309.

                                                                 21
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 72 of 107




 aggregate, directly or indirectly, 50 percent or more by one or more of the FARC Agents, and

 each such entity (an "Owned Entity") is a blocked person. Funher, each such Owned Entity that

 is listed as blocked by OFAC is also an agent and instrumentality of the FARC. See U.S. Dep't

 Treasury, Revised Guidance on Entities Owned hy Persons Whose Property and Interests in

 Property are Blocked, (Aug. 13, 2014), attached hereto as Exhibit G. And further, the property

 and interests in property of any such an Owned Entity are blocked regardless of whether the

 entity itself is listed in the annex to an Executive order or otherwise placed on OFAC's list of

 Specially Designated Nationals ("SDNs"). Id.

         31.         The assets of such aforementioned agents and instrumentalities of the FARC are

 "blocked assets" executable under TRIA, as are property of any entity in which such blocked

 persons own, whether individually or in the aggregate, directly or indirectly a 50% or greater

 interest. See id.



 I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
 and correct.




  Q2znt3~
vlc)hilRObert McBrien

 Dated: July   I..!£rL2020




                                                    22
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 73 of 107




                EXHIBIT 9
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 74 of 107




ANTONIO CABALLERO,

       Plaintiff,

vs.

FUERZAS ARMADAS
REVOLUCIONARIAS DE COLOMBIA,
a/k/a FARC-EP a/k/a REVOLUTIONARY
ARMED FORCES OF COLOMBIA; and
THE NORTE DE VALLE
CARTEL,

      Defendants.
___________________________________/


      SUPPLEMENTAL SWORN DECLARATION OF JOHN ROBERT MCBRIEN
        REGARDING AGENTS AND INSTRUMENTALITIES OF THE FARC

I, John Robert McBrien, declare the following under oath:

       1.      On July 14, 2020, I executed a Sworn Declaration of John Robert McBrien

Regarding Agencies and Instrumentalities of the FARC (the “July McBrien Sworn

Declaration”). I hereby opine that the more appropriate plural of the term of art “agent and

instrumentality” is “agents and instrumentalities,” and that latter phrase is used throughout this

declaration. In all cases in this and prior declarations the phrase “agencies and instrumentalities”

means “agents and instrumentalities.”

       2.      I hereby further opine that all of the individuals and entities referenced in the June

18, 2020 U.S. Treasury Department Press Release, which is referenced in paragraph 24 of my

July McBrien Sworn Declaration, and that were designated Specially Designated Nationals

(“SDN”) by the Office of Foreign Assets Control (“OFAC”) on June 18, 2020, are agents and

instrumentalities of the FARC. See Press Release, U.S. Treasury Dept., Treasury Targets

Sanctions Evasion Network Supporting Corrupt Venezuelan Actors (June 18, 2020),


                                                 1
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 75 of 107




https://home.treasury.gov/news/press-releases/sm1038; see also Office of Foreign Assets

Control, Venezuela-Related Designations and Designations Removals; Issuance of Venezuela-

related        General     License,     U.S.     treasury     dep’t.,    (July     18,    2020),

https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20200618.aspx;

see also Alex Nain SAAB MORAN & Joaquin LEAL JIMENEZ: Sanctions Evasion via “Oil for

Food” Scheme Using Mexico-based Front Companies U.S. TREAS. DEP’T. (June 2020),

https://www.treasury.gov/resource-

center/sanctions/Programs/Documents/pdvsa_network_chart_20200618.pdf.            Such agents and

instrumentalities of the FARC include: Joaquin Leal Jimenez; Veronica Esparza Garcia; Olga

Maria Zepeda Esparza; Libre Abordo, S.A. DE C.V.; Schlager Business Group S. DE R.L. De

C.V.; Alel Technologies LLC; Luzy Technologies LLC; Cosmo Resources PTE. LTD;

Washington Trading LTD; Delos Voyager Shipping Ltd; and Romina Maritime Co Inc (“June

2020 Designated Individuals and Entities”).

               Petroleos de Venezuela, S.A. (“PdVSA”) and the Venezuela Oil Sector

          3.      OFAC has stated: “PdVSA is a Venezuelan state-owned oil company and a

primary source of Venezuela’s income and foreign currency.” See Press Release, U.S. Dep’t of

Treasury, Treasury Sanctions Venezuela's State-Owned Oil Company Petroleos de Venezuela,

S.A. (Jan. 28, 2019), https://home.treasury.gov/news/press-releases/sm594. “PdVSA has long

been a vehicle for corruption. A variety of schemes have been designed to embezzle billions of

dollars from PdVSA for the personal gain of corrupt Venezuelan officials and businessmen.” Id.

On January 28, 2019, OFAC designated PdVSA as an SDN under Executive Order 13850. Id.

          4.      According to the U.S. State Department’s Bureau for International Narcotics and

Law Enforcement Affairs, Venezuela is “a major transit country for illicit drug trafficking,”



                                                 2
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 76 of 107




“predominantly cocaine,” due to its “porous western border with Colombia, current economic

crisis, weak judicial system, sporadic international drug control cooperation, and permissive and

corrupt environment …” See U.S. DEP’T    OF   STATE, BUREAU   FOR INTERNATIONAL   NARCOTICS   AND


LAW ENFORCEMENT AFFAIRS, INTERNATIONAL NARCOTICS CONTROL STRATEGY REP., Vol. I, DRUG

AND   CHEMICAL CONTROL (March 2018) at 282, attached hereto as Exhibit A. Of the hundreds of

tons of cocaine passing through Venezuela each year about two-thirds is targeted to the United

States. See Antonio Maria Delgado, Alianza con las FARC termino convirtiendo a Venezuela en

un narcoestado, EL NUEVO HERALD (June 26, 2017), attached hereto as Exhibit B.

         5.     Venezuela also harbors the FARC, in addition to being a transit country for

cocaine. Some years ago, a bipartisan Congressional Delegation (“CODEL”) “examine[d] ... the

threat to the Southwest border [of South America] from terrorists and drug cartels…” See U.S. H.

COMM. ON HOMELAND SECURITY, 112TH CONG., REP. ON A LINE IN THE SAND: COUNTERING

CRIME,   VIOLENCE AND TERROR AT THE SOUTHWEST BORDER (2d Sess. 2012) (containing

Subcommittee Chairman McCaul Letter to National Security Advisor on Congressional

Delegation Findings) (“A Line in the Sand”) attached hereto as Exhibit C. The CODEL also

observed that “Venezuela is a safe haven for not only Iran and Hezbollah, but also the

FARC.” Id. at 3 (emphasis added). And, it noted the Colombian government’s “evidence of a

Venezuelan Army helicopter providing operational support to the FARC.” Id. And it also noted

“evidence of Venezuelan government officials working for the FARC narco-terrorist

organization.” Id.

         6.     Venezuela supports the FARC in order to “mitigate the perceived threat of United

States intervention in the region.” See id. at 12. The FARC has also trained “pro-Chavez

militants” and has assassinated “anti-Chavez politicians within Venezuela.” See id. The FARC



                                                 3
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 77 of 107




has also “exchang[ed) military training for access to health care and other logistical support

…” See Int’l Institute for Strategic Studies, the FARC Files: Venezuela Ecuador and the Secret

Archive of ‘Raul Reyes (2011) (“The FARC Files”) at 62, attached hereto as Exhibit D

(emphasis added).

         7.        In March of 2008, Colombian armed forces raided a FARC jungle camp in

Ecuador. See The FARC Files at 15. That Operation killed FARC operatives, including FARC

secretariat Luis Edgar Devia Silva (a/k/a Raul Reyes). Id. During the raid, Devia’s metal briefcase

was seized and within it computers and data “holding sensitive correspondence and documents.”

Id. at 16.

         8.        The data revealed “direct channels of communication … between FARC and the

Venezuelan government at the highest level, principally through Rodriguez Chacin as [former

Venezuelan President] Chavez’s delegate.” See Id. at 62. The “close ties” between Rodriguez

Chacin and Chavez “allowed the [Venezuelan] administration’s relationship with FARC, and

particularly its most sensitive dimensions, to be managed when necessary outside institutional

channels and on the basis of direct presidential authority.” Id. Furthermore, the data revealed

FARC ties to “other members of Chavez’s staff, the Venezuelan Foreign Ministry, other

ministries.” Id.

         9.        Notably, Hugo Chavez offered the FARC at least two vehicles for receiving

 substantial income from the sale of Venezuelan oil, “in both cases with the cooperation of the

 manager of PDVSA.” See The FARC Files at 148. The FARC could either do so through “a

 business in which we [FARC] receive a quota of oil in order to sell it abroad, which would leave

 us [FARC] with a juicy profit,” or the FARC could “use funds from the ‘dossier’ to create ‘a




                                                 4
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 78 of 107




profitable business for investments in Venezuela’ that would sell ‘petrol to Colombia, or in

Venezuela’ and be awarded ‘state contracts.’” Id.

       10.     PdVSA became a front organization for illicit activity, first with former

Venezuelan President Chavez, following with current Venezuelan President Nicolas Maduro

(“Maduro”). See Roger F. Noriega, Venezuela: Rise of a Narcostate, American Enterprise

Institute (Aug. 11, 2015), http://www.aei.org/ publication/venezuela-rise-of-a-narcostate/; see

also Press Release, U.S. Dep’t of Treasury, Treasury Sanctions Venezuela's State-Owned Oil

Company Petroleos de Venezuela, S.A. (Jan. 28, 2019), https://home.treasury.gov/news/press-

releases/sm594. “[B]eginning in 2005, Chavez personally directed the exchange of vast sums

of oil revenue for cocaine with the Colombian Fuerzas Armadas Revolucionarias de

Colombia (FARC) guerrillas . . . .” See Roger F. Noriega, Venezuela: Rise of a Narcostate,

American Enterprise Institute (Aug. 11, 2015), http://www.aei.org/ publication/venezuela-rise-

of-a-narcostate/.

       11.     Douglas Farah has testified that “[t]he primary money laundering structure for the

FARC (as well as the Maduro regime and other criminal groups) is the Venezuelan state oil

company PDVSA . . . .” See Adapting US. Counternarcotics Efforts in Colombia: Hearing

Before the Senate Caucus on International Narcotics Control (Sept. 12, 2017) (testimony of

Douglas Farah, President, IBI Consultants LLC, and Senior Visiting Research Fellow, National

Defense University Center for Complex Operations) at 5 attached hereto as Exhibit E.

       12.     In addition to money laundering, PdVSA has also helped the FARC purchase

arms. PdVSA was involved in a proposed “three-way deal under which China would give some

weapons to Venezuela and others to FARC . . . .” The FARC Files at 96. As compensation for

the agreement, “Venezuela would give China oil to pay for both its own and FARC’s weapons,



                                               5
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 79 of 107




and FARC would pay Venezuela the difference in cash.” Id. The FARC sought “[s]urface-to-air

missles,” id. “0.5 calibre machine guns, rifles and ammunition,” id., to fulfill the FARC’s

“Strategic Plan.” Id. It is my opinion that PdVSA is an agent and instrumentality of the FARC.

        13.     It is also my opinion that subsidiaries owned, directly or indirectly, 50 percent or

more by PdVSA, are also blocked entities and that any assets titled in or held in the name of such

subsidiary entities are blocked assets.     Specifically, PdVSA owns, directly or indirectly, 50

percent or more of the following entities: PDV Marina SA; Aceites Y Solventes Venezolanos

SA; Petro San Felix SA a/ka/ Petroanzoategui SA; Vanfleet Asphalt Ltd.; Vanfleet Products Ltd;

and Vanfleet Ltd. My conclusion that PdVSA owns 50% or more of the aforementioned entities

is supported by information obtained from a bank who has blocked accounts in the names of

such entities on the grounds that its records show for each entity that “This entity is majority

owned (50% or more) by Petroleos de Venezuela S.A. (PdVSA) . . . .” In addition, I have

reviewed materials from PdVSA’s website or from the website of a government agency (the

“Ministerio deo Poder Popular para el Processo Social de Trabajo”), attached hereto as Exhibit

I, that include its 2016 audited financial statements and official communications of PdVSA.

                    The Scheme to Avoid U.S. Sanctions on Venezuela’s Oil Sector

        14.     As stated in the June 18, 2020 Press Release, the aforementioned June 2020

Designated Individuals and Entities were designated as SDNs by OFAC for their involvement

with the “illegitimate Maduro regime,” which includes Maduro’s oil minister and U.S.-designated

Kingpin Tareck El Aissami Maddah (“El Aissami”), and “Petroleos de Venezuela, S.A.

(PdVSA), its primary conduit for corruption,” for “their activities in or associated with a network

attempting to evade United States sanction on Venezuela’s oil sector.” See Press Release, U.S.

Treasury Dept., Treasury Targets Sanctions Evasion Network Supporting Corrupt Venezuelan



                                                 6
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 80 of 107




Actors (June 18, 2020), https://home.treasury.gov/news/press-releases/sm1038 (“Maduro’s oil

minister and U.S.-designated Kingpin Tareck El Aissami Maddah (El Aissami) has enlisted a

network of facilitators, some of whom are designated today, to orchestrate opaque schemes to

broker the re-sale of over 30 million barrels of Venezuelan-origin crude oil in order to benefit

from the proceeds.”).

        15.    The June 2020 Designated Individuals and Entities, including Joaquin Leal

Jimenez (“Leal”), have cooperated with FARC Agent and Instrumentality Alex Nain Saab Moran

(“Saab”) and FARC operatives within the illegitimate Maduro Regime “to evade U.S. sanctions

and assist in the sale of Venezuelan-origin crude oil.” Such June 2020 Designated Individuals and

Entities have coordinated with, and/or assisted, various FARC operatives, including without

limitation, Maduro, Saab, and El Aissami.

        16.    Further, according to the June 18, 2020 Press Release:

               In lieu of pre-payment for the contracted corn and water trucks, Libre
               Abordo agreed to lift and broker the sale of Venezuelan-origin crude oil
               supplied by PdVSA in a scheme orchestrated by Saab and El Aissami.
               After the OFAC designation of Rosneft Trading and TNK Trading
               International in February and March 2020, PdVSA leadership and regime
               oil minister El Aissami sought new intermediaries to facilitate the sale of
               PdVSA crude to buyers primarily located in Asia. Libre Abordo agreed
               with PdVSA to facilitate the re-sale of a significant amount of crude oil in
               a scheme to help PdVSA evade U.S. sanctions. Libre Abordo largely
               replicated Rosneft Trading’s operations, including by marketing
               Venezuelan oil to the same buyers in Asia, and using virtually the same
               routes and shipment processes…Libre Abordo played a critical role in
               helping PdVSA liquidate a significant amount of its inventory and drain
               its limited oil storage facilities. As of May 31, 2020, when Libre Abordo
               claimed that it was bankrupt, it lifted and re-sold over 30 million barrels of
               Venezuelan crude oil. Libre Abordo was designated today for operating
               in the oil sector of the Venezuelan economy and because it has
               materially assisted, sponsored, or provided financial, material, or
               technological support for, or goods or services to or in support of,
               PdVSA.



                                                 7
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 81 of 107




See Press Release, U.S. Treasury Dept., Treasury Targets Sanctions Evasion Network

Supporting Corrupt Venezuelan Actors (June 18, 2020), https://home.treasury.gov/news/press-

releases/sm10381 (emphasis added). Moreover, “Schlager Business Group was designated today

for operating in the oil sector of the Venezuelan economy and because it has materially assisted,

sponsored, or provided financial, material, or technological support for, or goods or services to or

in support of, PdVSA.” Id.

          And, furthermore with respect to Veronica Esparza Garcia, Olga Maria Zepeda, and

Libre Abordo, S.P. de C.B. OFAC has stated:

                  [Olga Maria] Zepeda [Esparza] and [Veronica] Esparza [Garcia] were
                  both designated today for operating in the oil sector of the Venezuelan
                  economy and for having materially assisted, sponsored, or provided
                  financial, material, or technological support for, or goods or services to
                  or in support of, PdVSA.

Id. (emphasis added). With respect to Joaquin Leal’s involvement in the scheme, OFAC

stated:

                  Leal is the critical conduit between Libre Abordo, Schlager Business
                  Group, and their owners, and PdVSA and Saab. Leal has been
                  coordinating the purchase and sale of Venezuelan-origin crude oil from
                  PdVSA and its subsidiary, PdVSA Petroleo, S.A., bringing knowledge of
                  the global oil sector and facilitating the transport and re-sale to buyers.

1 On February 18, 2020, OFAC designated Rosneft Trading S.A. (“RTSA”) as an SDN and on March 12, 2020,
OFAC designated TNK Trading International S.A. (“TTI”) as an SDN. See Press Release, U.S. Treasury Dept.,
Treasury Targets Additional Russian Oil Brokerage Firm for Continued Support of Maduro Regime (March 12,
2020), https://home.treasury.gov/news/press-releases/sm937. “TNK International S.A. is another Rosneft Subsidiary
brokering the sale and transport of Venezuelan crude oil, which is subject to sanction.” See id. “TTI is involved in
the trading, processing, and transport of raw materials, in particular unrefined petroleum and petroleum products.”
Id. “OFAC also designated RTSA in February of this year for operating in the oil sector of the Venezuelan economy
as well as its president Didier Casimiro for having acted or purposed to act for or on behalf of, directly, or indirectly,
RTSA.” Id. OFAC stated:
         as a result of today’s action, all property and interests in property of TTI that are in the United
         States or in the possession or control of U.S. persons, and of any entities that are owned, directly
         or indirectly, 50 percent or more by the designated individuals and entity, are blocked and must be
         reported to OFAC.
Id. Both Rosneft and TNK Trading International S.A. “handled a large percentage of Venezuela’s oil exports in
2019. In January 2020, TTI [TNK Trading International] purchased nearly 14 million barrels of crude oil from
Petroleos de Venezuela (PdVSA).” Id. Given the activities of TTI and RTSA, it is my opinion that TTI, RTSA, and
Didier Casimiro, are agents and instrumentalities of the FARC.

                                                            8
      Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 82 of 107




                 Leal was designated today for operating in the oil sector of the Venezuelan
                 economy and for having materially assisted, sponsored, or provided
                 financial, material, or technological support for, or goods or services to or
                 in support of, PdVSA.

Id. (emphasis added).

         17.     Further, it is my opinion that Leal used Panama as a venue for hiding the proceeds

relating to his illicit activities on behalf of El Aissami and PdVSA above. For example, Kaibab

International Corp. is a Panamanian entity whose directors and officers include straw men such as

Ilvis Kemion Avila, Ivan Alexis Iturralde Moreno, and Omar Jose Labrador Romero.                   See

Gonzalo Guillén, The Panamanian Front Firm of the Colombian Attorney General Has

Executives Linked to the Convicted Fraudster David Murcia Guzmán, La Nueva Prensa (October

22,     2018)    https://www.lanuevaprensa.com.co/component/k2/la-firma-pantalla-panamena-del-

fiscal-general-colombiano-tiene-directivos-ligados-al-estafador-convicto-david-murcia-guzman

(last visited September 1, 2020) (title translated from Spanish original). These are documented

straw men to wit:

                 Ultra Mega Develoment S.A. and two other Panamanian shell companies
                 (HBM BVI Ltda. and Point Financial Ltda.) renounced the on-site
                 signature of the Colombian Prosecutor by means of the writing mentioned
                 above and were replaced by the prestanombres Ilvis Kemion Ávila, Iván
                 Alexis Iturralde Moreno and Ómar José Labrador Romero, who
                 continue today on the board of directors of Amanda Advisors SA, that of
                 the Colombian Prosecutor.

Id. (emphasis added and text translated from Spanish original). The law firm that appears as

agent in Kaibab International Corp.’s corporate records on Exhibit F, has been fined by the

British Virgin Islands Financial Services Commission in the amount of $20,000,000 for its

“contraventions of the following sections of the Anti-Money Laundering and Terrorist Financing

Code of Practice, 2008.” See British Virgin Islands Financial Services Commision, Patton,

Moreno     and    Asvat   (BVI)    Limited    (Enforcement     Action    Date:    April   9,     2015),


                                                   9
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 83 of 107




https://www.bvifsc.vg/publications/patton-moreno-and-asvat-bvi-limited-0       (last     visited

September 1, 2020). It is my opinion that Kaibab International Corp. and its directors above are

presta-nombres for FARC Operative Leal and therefore are also agents and instrumentalities of

the FARC, as Leal is involved in material assistance, financial support, or providing goods or

services in support of, El Aissami and PdVSA both of whom materially support and assist the

FARC in international narcotics trafficking activities.

        18.     Given the information contained herein (including, without limitation, under

paragraph numbers 2 through 11 above), and contained in the source material cited herein, and

given my knowledge and understanding of the operation of the FARC and its agents and

instrumentalities, it is my opinion that the June 2020 Designated Individuals and Entities are

agents and instrumentalities of the FARC.

        19.     I hereby further opine that Samark Lopez Bello (“Lopez Bello”) and all of the

individuals and entities that are referenced in the February 13, 2017, U.S. Treasury Department

Press Release titled “Treasury Sanctions Prominent Venezuelan Drug Trafficker Tareck El

Aissami and His Primary Frontman Samark Lopez Bello” (referenced in paragraph 21 of my July

McBrien Sworn Declaration) and/or appear on the related OFAC Chart, which were designated as

SDNs by OFAC on February 13, 2017 (the “El Aissami and Lopez Bello Network”), are agents

and instrumentalities of the FARC. See July McBrien Sworn Declaration at ¶ 21; see also Press

Release, U.S. Treasury Dept., Treasury Sanctions Prominent Venezuelan Drug Trafficker Tareck

El Aissami And His Primary Frontman Samark Lopez Bello (Feb. 13, 2017) (the “February 2017

OFAC Press Release”); see also El Aissami and Lopez Bello Network Chart U.S. T REAS. DEPT.

(Feb.                13,                 2017),              https://www.treasury.gov/resource-

center/sanctions/Programs/Documents/20170213_el_aissami_lopez_bello_network.pdf.           Such



                                                  10
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 84 of 107




entities and individuals include: Lopez Bello, Yakima Trading Corporation, Yakima Oil Trading,

LLP, Profit Corporation, C.A., Grupo Sahect, C.A., MFAA Holdings Limited, Servicios

Tecnologicos Industriales, C.A., SMT Tecnologia, C.A., Alfa One, C.A., Agusta Grand I LLC,

1425 Brickell Ave 63-F LLC, 1425 Brickell Avenue 64E LLC, 1425 Brickell Avenue Unit 46B,

LLC, 200G PSA Holdings LLC, blocked aircraft N200VR, Gulfstream 200, Manufacturer’s

Serial Number 133.

        20.     According to the February 2017 OFAC Press Release “El Aissami's primary

frontman, Venezuelan national Samark Jose Lopez Bello (Lopez Bello), was also designated for

providing material assistance, financial support, or goods or services in support of the

international narcotics trafficking activities of, and acting for or on behalf of, El Aissami.” See

February 2017 OFAC Press Release. And, as I previously opined in paragraph 22 of my July

McBrien Sworn Declaration, El Aissami acted as an agency and instrumentality of the FARC by

“... materially assisting in, or providing financial or technological support for or to, or providing

goods or services in support of, the international narcotics trafficking activities of ... [FARC] ....”

See July McBrien Sworn Declaration at ¶ 22 (citations omitted). I opine again, and re-affirm, that

El Aissami is an agent and instrumentality of the FARC, and that as primary frontman to El

Aissami, Lopez Bello is also an agent and instrumentality of the FARC.

        21.     Furthermore, the affidavits of experts Colonel Luis Miguel Cote and Douglas

Farah, which were presented to the U.S. District Court for the Middle District of Florida on

February 12, 2019 in Stansell, et al., v. FARC, et al., No. 19-cv-20896-RNS (S.D. Fla. Feb. 19,

2019) also confirm that Lopez Bello and those that are part of the El Aissami and Lopez Bello

Network are agents and instrumentalities of the FARC. See Affidavit of Colonel Luis Miguel




                                                  11
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 85 of 107




Cote and Affidavit of Douglas Farah, D.E. 17-1 and D.E. 17-2, respectively, Stansell, et al., v.

FARC, et al., No. 19-cv-20896-RNS (S.D. Fla. Feb. 12, 2019).

        22.     And, in his February 19, 2019 Order in Stansell, et al., v. FARC, et al., No. 19-cv-

20896-RNS (S.D. Fla. Feb. 19, 2019), after reviewing copious amounts of evidence presented by

the Stansell plaintiffs, Judge Scola determined that all individuals and entities that are part of the

El Aissami and Lopez Bello Network are agents and instrumentalities of the FARC:

                …that the OFAC Kingpin Act designated members of the “EL AISSAMI
                & LOPEZ BELLO NETWORK” (identified on OFAC Chart, ECF No.
                18-1) are each an agency or instrumentality of the FARC, and their
                blocked assets are therefore subject to attachment and execution
                pursuant to TRIA and 18 U.S.C. 2333(e).

Sealed Order (subsequently unsealed), D.E. 22 at 1-2, Stansell, et al., v. FARC, et al., No. 19-cv-

20896-RNS (S.D. Fla. Feb. 19, 2019) (emphasis added).

        23.     Furthermore, as previously stated in my July McBrien Sworn Declaration:

                [A]ny entity owned in the aggregate, directly or indirectly, 50 percent or
                more by one or more of the FARC Agents, and each such entity (an
                “Owned Entity”) is a blocked person. Further, each such Owned Entity
                that is listed as blocked by OFAC is also an agent and instrumentality of
                the FARC. See U.S. Dep't Treasury, Revised Guidance on Entities Owned
                by Persons Whose Property and Interests in Property are Blocked, (Aug.
                13, 2014), attached hereto as Exhibit G. And further, the property and
                interests in property of any such an Owned Entity are blocked regardless
                of whether the entity itself is listed in the annex to an Executive order or
                otherwise placed on OFAC's list of Specially Designated Nationals
                (“SDNs”).

See July McBrien Sworn Declaration at ¶ 30.

        24.     Therefore, PYP International LLC is also an agent and instrumentality of the

FARC because Lopez Bello, an agent and instrumentality of the FARC, owns “in the aggregate,

directly or indirectly, 50 percent or more” of PYP International LLC. In fact, according to




                                                  12
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 86 of 107




production provided by Interaudi Bank on August 20, 2020, the pertinent part of which is attached

hereto as Exhibit G, Lopez Bello has an 80% ownership interest in PYP International LLC.

              Simon Zerpa Delgado, The Banco Central de Venezuela, and the Ministerio de
                               Poder Popular de Economia y Finanzas

        25.       In my July McBrien Sworn Declaration, I discussed how Alex Saab, El Aissami,

Joaquin Leal Jimenez, Schlager Business Group S. de R.L de C.V. and Libre Abordo, S.A. de

C.V. cooperated to evade U.S. sanctions and assist in the sale of Venezuela oil, including under

the guise of the “oil for food” program. See July McBrien Sworn Declaration at ¶ 23. In my July

McBrien Sworn Declaration, I stated:

                 From early 2018, as the Government [of Venezuela]. . . started using gold
                 currency to pay some contracts, to include the CLAP food contracts, and
                 Saab began working with Simon Alejandro Zerpa Delgado (Zerpa) to
                 help the government liquidate gold mined in Venezuela and convert it into
                 foreign currency. Zerpa was designated on July 26, 2017 . . . .

Id. (emphasis added); see also Press Release, U.S. Treasury Dep’t Disrupts Corruption Network

Stealing      From   Venezuela’s     Food    Distribution   Program,    CLAP     (July   25,   2019)

https://home.treasury.gov/news/press-releases/sm74. It is my opinion that given Simon

Alejandro Zerpa Delgado’s (“Zerpa”) activities, including, but not limited to, cooperating with

Saab in the illicit gold program, Zerpa is an agent and instrumentality of the FARC.

        26.          Zerpa’s illicit activities are carried out using the Banco Central de Venezuela.

The Banco Central de Venezuela (“BCV”) has also been designated a SDN by OFAC, and has

been under the control of multiple OFAC designated individuals holding leadership position at the

Bank, including Zerpa and William Antonio Contreras, both of whom OFAC stated “…are

Directors of the bank and were designated by OFAC pursuant to E.O. 13692…” See Press

Release, Treasury Sanctions Central Bank of Venezuela and Director of the Central Bank of

Venezuela (April 17, 2019) https://home.treasury.gov/news/press-releases/sm661.


                                                  13
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 87 of 107




         27.    The BCV is a central player along with the FARC in carrying out the illicit gold

mining program of Venezuela. The scheme works as follows:

                1. Miners extract gold from the Arco Minero in eastern Venezuela under
                the supervision of the Colombian guerrilla groups ELN and FARC. The
                gold is then purchased by Venezuela’s state-owned gold company,
                Minerven, through a joint gold venture with Turkey called Mibiturven
                S.A.

                2. The gold is then turned over to CVG MINERVEN, the state-owned
                Venezuelan mining conglomerate that processes the gold and packages it
                for transport to Caracas.

                3. Once processed, the gold is transported by the Venezuelan National
                Guard to the Central Bank of Venezuela (BCV), who prepares it for
                international shipment. The gold is moved from BCV to Maiquetia
                International Airport using the private security firm Transporte
                Panamericano and loaded onto one of several, private airliners, or a
                commercial Turkish Airlines flight, with weekly service to Istanbul via
                Havana…

See Joseph M. Humire, Iran, Turkey, and Venezuela’s Super Facilitator: Who is Alex Saab?,

Center         for     a       Secure        Free       Society       (June       30,         2020),

https://www.securefreesociety.org/research/who-is-alex-saab/ (last visited September 8, 2020)

(emphasis added).

         28.     The role of BCV is critical to both the FARC and the Cartel of the Suns. By

preparing the gold for international shipment, the BCV enables the sale of the illicit gold which

perpetuates the symbiotic relationship between the Maduro regime and the FARC, to wit:

                The ELN, as well as the FARC, serves the dual purpose of providing
                funds to the Maduro regime while also helping the regime retain territorial
                control in remote, but strategically vital areas bordering Colombia and
                Guyana. The armed groups and the regime have a complex scheme in
                which the former operate the mines and the latter sells the minerals
                through state-owned companies.

See Diego Area, Domingo Sadurní, Douglas Farah, The Maduro Regime’s Illicit Activities: A

Threat to Democracy in Venezuela and Security in Latin America, Atlantic Council (August 13,


                                                14
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 88 of 107




2020) https://www.atlanticcouncil.org/in-depth-research-reports/issue-brief/the-maduro-regimes-

illicit-activities-a-threat-to-democracy-in-venezuela-and-security-in-latin-america/ (last visited

Sept. 8, 2020). A recent example of the results of the illicit gold mining and sale activities to

which the BCV is a key player, is as follows:

                …. the Maduro regime sold 73.2. tons of Venezuelan gold to companies in
                the United Arab Emirates and Turkey in 2018…. But despite the regime’s
                sales in 2018, gold reserves in the BCV grew by eleven tons. Given the
                regime’s known criminal partnership with the ELN and FARC, the gold is
                likely to have been mined illegally, sold to the regime at a significant
                discount, moved to Guyana, Suriname, or Nicaragua, and exported as
                originating in those countries rather than Venezuela in order to avoid
                detection.

See id.

          29.   The BCV’s role is also a “hedge bet” or “offset” to the narcotrafficking efforts of

the FARC and the Cartel of the Suns.          A recent Insight Crime Report by the Venezuela

Investigate Unit described the “hedge” or “offset as follows:

                Meanwhile, heightened US anti-narcotics operations in the Caribbean
                have made several large seizures allegedly linked to the Maduro
                government, and are likely making it more difficult for foreign currency to
                enter Venezuela through drug trafficking.

                All this means that gold – long an important economic crutch for the
                Maduro government – is now more vital than ever.

                The precious metal, seen as a safe investment in troubled times, has
                reached a multi-year trading high since the onset of the coronavirus.

                The result has been an accelerated draining of gold reserves from the
                Venezuelan Central Bank (Banco Central de Venezuela – BCV), including
                large quantities swapped for oil refinery parts with international allies such
                as Iran. Nine tons of gold were traded from the BCV in April alone,
                leaving Venezuela with its lowest hard currency reserves in 30 years,
                according to Bloomberg.




                                                 15
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 89 of 107




See Venezuela Investigative Unit, Venezuela Relies on Gold as Other Criminal Economies Dry

Up, InSight Crime (June 1, 2020) https://www.insightcrime.org/news/analysis/venezuela-

depends-gold-industry/ (last visited Sept. 8, 2020) (emphasis in original and emphasis added).

        30.     Given the critical role of the BCV in perpetuating the illicit gold program run by

the Maduro regime and the FARC, including without limitation, by participating in the

international shipment and sale of illicitly mined gold and by providing the “hedge” or “offset”

against narco-trafficking losses incurred due to US anti-narcotics operations, the activities of the

BCV have materially assisted in, and provided financial or technological support for or to, or

providing of goods or services in support of, the international narcotics trafficking activities of

the FARC. I hereby opine that the BCV is an agent and instrumentality of the FARC.

        31.     Zerpa is also the Minister of Economy and Finance (i.e. Ministerio de Poder

Popular de Economia y Finanzas) serving as a member of Maduro’s Cabinet. This purported

governmental organ of the Maduro regime is under the direct control of Maduro through Zerpa.

This ministry serves to support the Maduro regime’s grip on power which enables the Cartel of

the Suns headed by Maduro to move FARC cocaine to the United States and other nations. The

activities of this government agency are intrinsically tied to Zerpa’s role in perpetuating the illicit

activities of the Cartel of the Suns and Maduro regime, and cannot be divorced from the control

of Maduro and Zerpa – his designee to run that purported agency. Thus, it is my opinion that the

Ministerio de Poder Popular de Economia y Finanzas is also an agent and instrumentality of the

FARC, as under the control of Maduro and Zerpa, this ministry materially assists and provides

financial and technical support for the international narcotics trafficking activities of the FARC.




                                                  16
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 90 of 107




                                 The Venezuela Currency Exchange Scheme

        32.         From 2003 to 2019, the Venezuelan regime enacted currency controls. The

currency control program that began as a counter-measure against the effects of a two month

strike that decimated the oil exports from Venezuela,2 devolved into a primary vehicle for money

laundering for FARC operatives within or surrounding the Maduro regime (including immediate

family members of FARC agent and instrumentality Maduro).

        33.      It is my opinion that the Venezuela currency exchange program existed to

empower certain Venezuelan government officials and/or business associates selected by the

Maduro regime to launder funds for FARC agents and instrumentalities, such as Maduro’s three

stepsons, Walter Jacob Gavidia Flores, Yosser Daniel Gavidia Flores, and Yoswal Alexander

Gavidia Flores (collectively a/k/a “Los Chamos”).3 It is also my opinion that the currency

exchange program was inextricably tied to financial support of FARC operatives such as Cilia


2 See Erin Fletcher, Bolívar Distorted: The Effects of Exchange Controls on the Venezuelan Economy Or “Perhaps
Chávez spent too much time reading Machiavelli and not enough time reading Adam Smith.” Fall 2004. Duke
Journal of Economics (Available at: https://sites.duke.edu/djepapers/files/2016/08/Fletcher.pdf).
3 It is my opinion that all three of Los Chamos are agents and instrumentalities of the FARC. They provided

material support and assistance to FARC operative Saab (who I have opined is a FARC agent and instrumentality in
paragraph 10 of my July McBrien Sworn Declaration) and are responsible for much of Saab’s opportunity to work
with the Maduro regime officials on his myriad of illicit activities. As OFAC stated in its July 25, 2019 Press
Release designating Cilia Adela Flores de Maduro’s sons (Maduro’s stepsons) - Los Chamos:
                  SAAB MEETS “LOS CHAMOS”
                  In 2011, Saab gave Cilia Adela Flores de Maduro’s (Flores) three sons Walter, Yosser,
                  and Yoswal (also known as “Los Chamos”) and their cousin, Carlos Erica Malpica Flores
                  (Malpica), a contract to clear land for the construction of homes in the Venezuelan State
                  of Vargas.…Saab’s relationship with Flores, Los Chamos, and Malpica was key for Saab
                  and Pulido’s access to Government of Venezuela officials, allowing them to pay the
                  requisite bribes and kickbacks to obtain government contracts. Los Chamos would also
                  receive kickbacks from Saab’s companies in return for government contracts. Los
                  Chamos had frequent access to Maduro and Tareck Zaidan El Aissami Maddah (El
                  Aissami), who was designated on February 13, 2017 pursuant to the Foreign Narcotics
                  Kingpin Designation Act for playing a significant role in international narcotics
                  trafficking; El Aissami is the current Minister of Industries and National Production and
                  former Executive Vice President of Venezuela. As a result, Los Chamos were able to
                  manipulate the recipients of government contracts, and Saab had the opportunity to work
                  with the highest levels of the Venezuelan government.
See Press Release, U.S. Treasury Dept., Treasury Disrupts Corruption Network Stealing From Venezuela's Food
Distribution Program, CLAP, (Jul. 25, 2019), https://home.treasury.gov/news/press-releases/sm741.

                                                      17
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 91 of 107




Adela Flores de Maduro, the purported First Lady of Venezuela, who was designated by OFAC

on September 25, 2018 pursuant to E.O. 13692, and who is a member of the Cartel of the Suns.4

The example set by Raul Gorrin Bellisario (“Gorrin”) and former National Treasurers of

Venezuela - Alejandro Jose Andrade Cedeno (“Andrade”) and Claudia Patricia Diaz Guillen

(“Diaz”) illustrate how their control over the Venezuela exchange program achieved these goals.

        34.      On January 8, 2019, the U.S. Treasury Department issued a press release titled

“Treasury Targets Venezuela Currency Exchange Network Scheme Generating Billions of

Dollars for Corrupt Regime Insiders” that were designated as SDNs by OFAC on January 8,

2019, are agentsand instrumentalities of the FARC. See Press Release, U.S. Treasury Dept.,

Treasury Targets Venezuela Currency Exchange Network Scheme Generating Billions of Dollars

for Corrupt Regime Insiders (January 8, 2019),                      https://home.treasury.gov/news/press-

releases/sm583 (the “January 8, 2019 Press Release”). The individuals and entities designated in

the January 8, 2019 Press Release by OFAC included Gorrin and Diaz among others to wit:

Claudia Patricia Diaz Guillen, Raul Antonio Gorrin Belisario, Adrian Jose Velasquez Figueroa,

Leonardo Gonzalez Dellan, Gustavo Adolfo Perdomo Rosales, Maria Alexandra Perdomo

Rosales, Mayela Antonina Tarascio-Perez, Globovision Tele C.A., Globovision Tele CA, Corp.,

Seguros La Vitalicia, Corpomedios GV Inversiones, C.A., Corpomedios LLC, RIM Group


4 It is my opinion that Cilia Adele Flores de Maduro, spouse of Maduro, is an agent and instrumentality of the
FARC for materially assisting and supporting FARC operative and - head of the Cartel of Suns - Maduro to
maintain his grip on power while he has engaged in narcotics trafficking of FARC cocaine. Per OFAC’s September
25, 2018 designation:
                   OFAC designated Nicolas Maduro on July 31, 2017. Today’s designations target key
                   current or former officials of the Venezuelan government. Maduro has relied on key
                   figures, such as previously designated Cabello and El Aissami, and those officials being
                   designated today, to maintain his grip on power.
See Press Release, U.S. Treasury Dept., Treasury Targets Venezuelan President Maduro’s Inner Circle and Proceeds
of Corruption in the United States (Sept. 25, 2018), https://home.treasury.gov/news/press-releases/sm495. Cilia
Adele Flores is also herself a member of the Cartel of the Suns. See Venezuela: A Mafia State?, Insight Crime
(available at: https://es.insightcrime.org/wp-content/uploads/2018/05/Venezuela-a-Mafia-State-InSight-Crime-
2018.pdf) (last visited September 8, 2020)


                                                      18
      Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 92 of 107




Investments, Corp., RIM Group Investments I Corp., RIM Group Investments II Corp., RIM

Group Investments III Corp., RIM Group Properties of New York, Corp., RIM Group Properties

of New York II Corp., Magus Holdings USA, Corp., Magus Holding LLC, Magus Holding II

LLC, Tindaya Properties Holding USA Corp., Tindaya Properties of New York, Corp., Tindaya

Properties of New York II Corp., Posh 8 Dynamic Inc., Constello No. 1 Corporation, Constello

Inc., Windham Commercial Group Inc., Planet 2 Reaching Inc., Potrico Corp., and N133JA (a

Dassault Mystere Falcon 50EX private aircraft) (“January 2020 Designated Individuals and

Entities”). See id.

         35.    According to the January 8, 2019 Press Release, the January 2020 Designated

Individuals and Entities were involved “in a significant corruption scheme designed to take

advantage of the Government of Venezuela’s currency exchange practices, generating more than

$2.4 billion in corrupt proceeds.” Id. The January 8, 2019 Press Release further states:

                Today’s designations target individuals who took advantage of a corrupt
                system within the Venezuelan ONT [Office of the National Treasury],
                stealing billions of dollars from the Venezuelan people since 2008, under
                the watch of two Venezuelan National Treasurers, Alejandro Jose Andrade
                Cedeno (Andrade) and [former Venezuelan National Treasurer Claudia
                Patricia Diaz Guillen] Diaz. Andrade was sentenced by the United States
                District Court for the Southern District of Florida on November 27, 2018,
                to 10 years in prison for accepting over $1 billion in bribes for his role in
                the below scheme.

Id.

         The January 8, 2019 Press Release went on to describe the involvement of Gorrin,

Andrade, and Diaz in the Venezuela currency exchange program:

                Both Andrade and Diaz, while occupying the role of National Treasurer,
                used their official positions to give Gorrin, a prominent Venezuelan
                businessman, access to the ONT’s preferred exchange rates to maximize
                profits on currency transactions moving through the casas de bolsa, which
                Gorrin, amongst a select few others that were approved by the ONT,
                controlled. While Andrade was National Treasurer, he awarded the ONT


                                                 19
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 93 of 107




                 exchange business to a limited number of individuals, including Gorrin
                 and Leonardo Gonzalez Dellan (Gonzalez).
                 In return for their selection as the only currency exchange houses
                 approved by the ONT, Gorrin and Gonzalez, another Venezuelan
                 businessman, paid hundreds of millions of dollars in bribes to
                 Andrade. Andrade facilitated the continuation of the bribery scheme by
                 introducing Gorrin to Andrade’s successor, Diaz, when he left the
                 ONT. Gorrin compensated Andrade for introducing him to Diaz, and as
                 a result, allowed the bribery scheme to continue, undeterred. From at
                 least 2011 to 2013, Gorrin paid bribes to Diaz, wiring money to her and
                 her husband, Adrian Jose Velasquez Figueroa (Velasquez), and
                 purchasing assets on their behalf, to include a residence in Cap Cana,
                 Dominican Republic, and an aircraft.
Id. (emphasis added).
        36.      Gorrin used his involvement in the Venezuela currency exchange program to

launder funds for members of Maduro’s inner circle. He at times worked with Mathias Krull to

accomplish the task. Mathias Krull is a German national who was banker to Gorrin. 5 Special

Agent George F. Fernandez’s Affidavit in support of the Criminal Complaint in United States of

America v. Francisco Convit Guruceaga, et al., Case No. 18-MJ-03119-TORRES (S.D. Fla. July

24, 2018) (the “Fernandez Affidavit”) describes the role of Krull and Conspirator 7 in the money

laundering of PDVSA proceeds on behalf of FARC agents and instrumentalities - Los Chamos:

                 96. In October 2016, the CS met with KRULL in Panama. KRULL
                 explained that he was looking for a bank to deposit approximately
                 600,000,000 U.S. Dollar from a currency exchange with PDVSA on
                 behalf of a client, “CONSPIRATOR 7” …
                 …
                 98. … Per the CS, KRULL explained that the funds came from exchange
                 contracts which generated around 1.2 billion U.S. Dollars. KRULL
                 explained that, in addition to the 600-million-dollar solution for
                 CONSPIRATOR 7, KRULL needed an additional solution for 200 million
                 U.S. Dollars held in European Financial Institution 1 in the name of a

5  See Criminal Complaint, Affidavit of George F. Fernandez (Special Agent with Homeland Security
Investigations), United States of America v. Francisco Convit Guruceaga, et al., Case No. 18-MJ-03119-TORRES
(S.D.       Fla.     July      24,      2018),      D.E.     3      at    3       ¶     12     (Available    at
https://content.maltatoday.com.mt/ui/files/usa_v._francisco_convit_guruceaga_et_al-_criminal_complaint.pdf.)
(“Matthias KRULL is a German national and Panamanian resident. KRULL was a high-level banker at a large Swiss
bank, specializing in Venezuelan clients. KRULL is the personal banker of CONSPIRATOR 7 and others. KRULL
manages “banking” activities for numerous Venezuelan officials and kleptocrats.”).

                                                      20
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 94 of 107




                straw owner, “CONSPIRATOR 8.” (The CS recognized CONSPIRATOR
                8 as a straw owner, previously proposed to be used to conceal the money
                for the stepsons of VENEZUELAN OFFICIAL 2, a.k.a “los chamos,”
                during a prior meeting with the CONSPIRATOR 8, CONVIT, and “los
                chamos.”)

                99. On November 30, 2016, KRULL sent the CS a WhatsApp message
                with photos of CONSPIRATORS 7 and 8’s Venezuelan passports.
                KRULL also forwarded an email to the CS explaining the European
                Financial Institution 1 structure; the email was in fact a string of
                previously forwarded emails attaching documents from European
                Financial Institution 1, which had been sent from AMPARAN to
                “CONSPIRATOR 9,” to CONSPIRATOR 7, to KRULL, and to the CS.

                100. In early December 2016, the CS informed KRULL of a solution for
                laundering the additional PDVSA funds….

                101. In a recorded January 9, 2017 meet [sic] with GUSTAVO in Miami,
                the CS asked…for a solution similar to…for CONSPIRPATOR’s 7 & 8.
                …

                102. In a January 10, 2017 recorded conversation, KRULL noted that
                “[CONSPIRATOR 7]” is asking if the money can be sent. In another, on
                January 23, 2017, KRULL said the money at European Financial
                Institution 1 is ready to be moved to CONSPIRATOR 8 and that “I met
                the dude, and also met the guy that represents him.” The CS asked, “Are
                these guys sons?” (meaning the stepsons of VENEZUELAN OFFICIAL
                2), and KRULL responded, “Nah, Don’t, don’t, don’t, ask.”
                …

                105. On March 16, 2017 the CS met with KRULL and Conspirator 8 in
                Panama…During the meeting, CONSPIRATOR 8 stated that he
                “represented three persons.” After the meeting, KRULL confided to the
                CS that he had once seen CONSPIRATOR 8 at CONSPIRATOR 7’s
                office having lunch with ‘los chamos,” i.e., the stepsons of
                VENEZUELAN OFFICIAL 2.

See Fernandez Affidavit at 27- 30, ¶¶ 96-105.

        And, although “Conspirator 7” is unidentified, footnote 12 of the Fernandez Affidavit

states that “CONSPIRATOR 7 is another reported billionaire member of the “boliburgues” and

owner of a television network in Venezuela.” See id. at 27, fn. 12. Having reviewed the Criminal

Complaint, including the Fernandez Affidavit, and based upon my research, I opine that Gorrin


                                                21
  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 95 of 107




is Conspirator 7. This opinion is also supported by credible news articles that covered the

Criminal Complaint to wit:

       According to the Miami Herald:

                A Venezuelan TV mogul who has amassed a real estate fortune in South
                Florida and New York is now at the center of a $1.2 billion money-
                laundering investigation — put there by a Swiss banker who has admitted
                guilt and is helping Miami prosecutors build a criminal case against him.
                Raúl Gorrín, owner of the Globovisión network in Caracas, is suspected of
                steering $600 million from the country’s state-owned oil company to a
                European bank to enrich himself, the three stepsons of President Nicolás
                Maduro and other members of Venezuela’s politically connected elite,
                according to new court records and multiple sources familiar with the
                federal probe in Miami. Identified only as “Conspirator 7” in court
                records, Gorrín collaborated with Swiss banker Matthias Krull to make the
                massive wire transfer two years ago, sources say.

See Jay Weaver and Antonio Maria Delgado, Media Mogul with Miami Mansion Emerges as

Key   Suspect    in     Venezuela   Corruption   Case,   Miami     Herald   (August    24,   2018),

https://www.miamiherald.com/article217285655.html (last visited September 1, 2020); see also

Brian Bandell, Luxury Miami Condo Linked to Alleged Billion-dollar Money Laundering

Scheme,         South        Florida     Business        Journal      (June      26,         2018),

https://www.bizjournals.com/southflorida/news/2018/07/26/luxury-miami-condo-linked-to-

allegedbillion-dollar.html (last visited September 1, 2020).

       According to an Associated Press article:

                In court papers. Krull also was referred to as the “personal banker” for
                “Conspirator 7,” who is described as the owner of a Venezuelan TV
                network and billionaire member of the so-called “boliburgues” elites that
                made fortunes under the Bolivarian revolution started by the late Hugo
                Chavez. The two people familiar with the case said Conspirator 7 is
                Raul Gorrin, who became president of Globovision shortly after he and
                others purchased the popular network in 2013 and softened its anti-
                government coverage.




                                                 22
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 96 of 107




See Swiss banker gets 10 years for Venezuela graft case, Associated Press (October 29, 2018),

https://apnews.com/ba0d18b4c16b4567a1832d98cb64bdaa (last visited September 1, 2020)

(emphasis added).

        37.    Furthermore, OFAC has also described Gorrin’s role in money laundering for

Venezuela government officials of the Maduro regime in the January 8, 2019 Press Release:

               Raul Gorrin Belisario was indicted by the United States Attorney’s Office
               for the Southern District of Florida in August 2018 for conspiring to
               violate the Foreign Corrupt Practices Act, and for conspiring to bribe
               Venezuelan officials and commit money laundering by hiding embezzled
               government funds, totaling more than $1 billion, in Florida and New York.
               Gorrin was also being investigated for misappropriating billions of
               dollars from Venezuela’s state-owned oil company, Petroleos de
               Venezuela, S.A. (PDVSA).

               Gorrin is also thought to have paid several officials to have access to
               Venezuelan politicians and government officials, and was believed to
               hold funds on behalf of these individuals in the same way he held funds
               for Andrade. These individuals include, but are not limited to, Elvis
               Eduardo Hidrobo Amoroso, who was designated by OFAC on November
               9, 2017, and Maikel Jose Moreno Perez, a close friend of Gorrin, who was
               designated by OFAC on May 18, 2017 pursuant to Executive Order (E.O.)
               13692.

See January 8, 2019 Press Release (emphasis added).

        38.    Moreover, the January 8, 2019 Press Release also went on to document Gorrin’s

involvement in providing financial support to FARC agent and instrumentality Cilia Adela Flores

de Maduro: “Gorrin also purchased gifts for Cilia Adela Flores de Maduro, the First Lady of

Venezuela, who was designated by OFAC on September 25, 2018 pursuant to E.O. 13692.” See

id. (emphasis added).

        39.    Furthermore, Gorrin’s indictment recounts how he paid bribes in support of other

individuals that support FARC agent and instrumentality Maduro in order to secure his power

over the Venezuela currency exchange program. The indictment alleges:



                                              23
   Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 97 of 107




               . . . that Gorrin paid millions of dollars in bribes to two high-level
               Venezuelan officials, including Andrade, to secure the rights to conduct
               foreign currency exchange transactions at favorable rates for the
               Venezuelan government. In addition to wiring money to and for the
               officials, Gorrin allegedly purchased and paid expenses for them related to
               private jets, yachts, homes, champion horses, high-end watches and a
               fashion line. To conceal the bribe payments, Gorrin made payments
               through multiple shell companies. Gorrin allegedly partnered with
               Jimenez to acquire Banco Peravia, a bank in the Dominican Republic,
               to launder bribes paid to Venezuelan officials and proceeds of the
               scheme.

               As part of his guilty plea, Andrade admitted that he received over $1
               billion in bribes from Gorrin and other co-conspirators in exchange for
               using his position as Venezuelan national treasurer to select them to
               conduct currency exchange transactions for the Venezuelan
               government. As part of his plea agreement, Andrade agreed to a forfeiture
               money judgment of $1 billion and forfeiture of all assets involved in the
               corrupt scheme, including real estate, vehicles, horses, watches, aircraft
               and bank accounts.

See Justice News, U.S. Dept. of Justice, Venezuelan Billionaire News Network Owner, Former

Venezuelan National Treasurer and Former Owner of Dominican Republic Bank Charged in

Money Laundering Conspiracy Involving Over $1 Billion in Bribes (Nov. 20, 2018)

https://www.justice.gov/opa/pr/venezuelan-billionaire-news-network-owner-former-venezuelan-

national-treasurer-and-former (emphasis added); see also United States of America v. Raul

Gorrin Belisario, Case No. 9:18-cr-80160-WPD (S.D. Fla. Aug. 17, 2018), D.E. 3 (Available at

https://www.justice.gov/criminal-fraud/file/1120281/download).

        40.    It is my opinion that former Venezuelan National Treasurers, Andrade and Diaz,

Gorrin, and the January 2020 Designated Individuals and Entities, are agents and instrumentalities

of the FARC for their involvement and activities regarding the Venezuela currency exchange

program, which served as a primary vehicle for money laundering for, and which was inextricably

tied to the bribery of, FARC operatives within or surrounding the Maduro regime (such as his

three stepsons, Los Chamos), while such FARC operatives were acting in support of Maduro’s


                                                24
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 98 of 107




grip on power which enabled his vast international narcotics trafficking of FARC cocaine (with

impunity in Venezuela). Thus, it is my opinion that Andrade, Diaz, and Gorrin are each agents

and instrumentalities of the FARC, as their activities materially assisted in, and provided financial

or technological support for or to, or providing of goods or services in support of, the

international narcotics trafficking activities of the FARC. 6

        41.     Along with the aforementioned June 2020 Designated Individuals and Entities,

PdVSA, those in the El Aissami and Lopez Bello Network, Diaz, Gorrin, Cilia Adela Flores de

Maduro, Los Chamos, and the January 2020 Designated Individuals and Entities, all of which

OFAC has designated as SDNs and all of whom I have opined herein are agents and

instrumentalities of the FARC, the following are also agents and instrumentalities of the FARC:

any entity owned in the aggregate, directly or indirectly, 50 percent or more by one or more of the

June 2020 Designated Individuals and Entities, PdVSA, those in the El Aissami and Lopez Bello

Network, Diaz, Gorrin, Cilia Adela Flores de Maduro, Los Chamos, or the January 2020

Designated Individuals and Entities, and each such entity (a “SDN-Owned Entity”) is a blocked

person. Further, each such SDN-Owned Entity that is listed as blocked by OFAC is also an agent

and instrumentality of the FARC. See U.S. Dep’t Treasury, Revised Guidance on Entities Owned

6 It is also well documented that the Venezuela currency exchange program is a critical component in enabling
money laundering of proceeds from the sale of FARC cocaine. As documented by the Sun Sentinel, the money
laundering of narco-trafficked funds worked as follows:
                   Federal authorities say the scheme often works like this: Drug traffickers in the United
                   states make millions of dollars selling heroin and cocaine smuggled from South America.
                   They pay someone to pick up the cash in Puerto Rico or New York and bring it to South
                   Florida.
                   Brokers in South Florida buy the tainted money and sell it at an inflated price to
                   businesses in Venezuela. The brokers use the drug dollars to pay U.S. bills on behalf of
                   the business owners, who in turn deposit bolivares in Venezualan banks.
                   The Bolivares pay off drug traffickers in Venezuela and the cycle begins again.
See Alexia Campbell, Drug money laundered in South Florida fuels U.S.-Venezuela trade, Sun Sentinel (Dec. 18,
2011)            https://www.sun-sentinel.com/news/fl-xpm-2011-12-18-fl-venezuelan-money-laundering-20111217-
story.html (last visited September 1, 2020).



                                                     25
    Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 99 of 107




by Persons Whose Property and Interests in Property are Blocked, (Aug. 13, 2014), attached

hereto as Exhibit H. And further, the property and interests in property of any such SDN-Owned

Entity are blocked regardless of whether the entity itself is listed in the annex to an Executive

Order or otherwise placed on OFAC's list of Specially Designated Nationals. Id.

        42.     The assets of such agents and instrumentalities of the FARC are "blocked assets"

executable under TRIA, as are property of any entity in which such blocked persons own, whether

individually or in the aggregate, directly or indirectly a 50% or greater interest. See id.



 I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true




 Dated: September   t     2020




                                                   26
Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 100 of 107




               EXHIBIT 10
           Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 101 of 107
      S11524                  CONGRESSIONAL RECORD — SENATE               November 19, 2002
      the fourth Circuit in 3 years, and con-                  as we were that the Republican major-                  judges should be independent, they
      firmed the first African American ap-                    ity refused to proceed with hearings or                should comply with the law as well as
      pointed to that court in American his-                   votes on scores of judicial nominees,                  the provisions of this Code.’’ The code
      tory, even though that nominee and 6                     we never sought to override Senator                    sets standards intended to help ensure
      other nominees of President Clinton to                   HATCH’s judgments and authority as                     that the public has access to Federal
      the Fourth Circuit, for a total of 7 in                  chairman of the committee.                             courts staffed with judges who not only
      that circuit alone, never received hear-                    The President and partisan Repub-                   appear to be fair but are actually so.
      ings during Republican control of the                    licans have spared no efforts in making                   Yet he was flouting the standards set
      Senate. Today, another of President                      judicial nominations a political issue,                by the code and the promises he made
      Bush’s nominees was confirmed to that                    without acknowledging the progress                     to me personally and to the Senate Ju-
      circuit. These are just a few of the                     made in these past months when 102 of                  diciary Committee and, by proxy, to
      firsts we have achieved in just 16                       this President’s judicial choices have                 the Senate as a whole. That the White
      months.                                                  been given committee votes. One indi-                  House was prepared to go along with
        There were many other firsts in                        cation of the fairness with which we                   these shenanigans reveals quite clearly
      courts across the Nation. For example,                   have proceeded is my willingness to                    the political way they approach judi-
      we held hearings for and confirmed the                   proceed on nominations that I do not                   cial nominations. Only after the New
      first judges appointed to the Federal                    support. We have perhaps moved too                     York Times reported these unseemly
      courts in the Western District of Penn-                  quickly on some, relaxing the stand-                   actions, did the President sign Judge
      sylvania in almost 7 years, even though                  ards for personal behavior and lifestyle               Clark’s appointment papers. As Judge
      several of President Clinton’s nominees                  for Republican nominees, being more                    Clark hoped, he ‘‘won’’ the election and
      to the courts in that district were                      expeditious and generous than Repub-                   so the Republican Governor of Texas
      blocked by Republicans. They allowed                     licans were to our nominees, and try-                  may be able to name a Republican to
      none of President Clinton’s nominees                     ing to take some of them at their word                 replace him in the state legislature.
      to be confirmed to that court during                     that they will follow the law and the                     With a White House that is politi-
      the entire period of Republican control.                 ethical rules for judges.                              cizing the Federal courts and making
      They also blocked the confirmation of                       For example, as I noted on October 2,               so many divisive nominations, espe-
      a Pennsylvania nominee to the Third                      2002, we confirmed a personal friend of                cially to the circuit courts, to appease
      Circuit, among others. Democrats con-                    the President’s, Ron Clark, to an emer-                the far-right wing of the Republican
      firmed the first nominees to the Third                   gency vacancy in the United States                     party, it would be irresponsible for us
      Circuit and Ninth Circuit in 2 years,                    District Court for the Eastern District                to turn a blind eye to this and simply
      even though the last nominees to those                   of Texas. Clark’s commission was not                   rubber-stamp such appointees to life-
      seats never received hearings during                     signed and issued promptly. We learned                 time seats. Advice and consent does
      Republican control of the Senate.                        later that Clark was quoted as saying                  not mean giving the President carte
        We have had hearings for a number of                   that he asked the White House, and the                 blanche to pack the courts with
      controversial judicial nominees and                      White House agreed, to delay signing                   ideologues from the right or left. The
      brought many of them to votes this                       his commission while he ran as a Re-                   system of checks and balances in our
      year just as I said we would when I                      publican for reelection to a seat in the               Constitution does not give the power to
      spoke to the Senate at the beginning of                  Texas legislature so that he could help                make lifetime appointments to one
      the year. Of course, it would have been                  Republicans keep a majority in the                     person alone to pack the courts with
      irresponsible to ignore the number of                    Texas State House until the end of the                 judges whose views are outside of the
      vacancies we inherited and concentrate                   session in mid-2003. The White House                   mainstream and whose decisions would
      solely on the most controversial, time                   was apparently complicit in these un-                  further divide our nation.
      consuming nominees to the detriment                      ethical partisan actions by a person                      I have worked hard to bring to a vote
      of our Federal courts. The President                     confirmed to a lifetime appointment to                 the overwhelming majority of this
      has made a number of divisive choices                    the Federal bench. Clark, who was con-                 President’s judicial nominees, but we
      for lifetime seats on the courts and                     firmed to a seat on the Federal district               cannot afford to make errors in these
      they take time to bring to a hearing                     court in Texas, was actively cam-                      lifetime appointments out of haste or
      and a vote. None of his nominees, how-                   paigning for election despite his con-                 sentimental considerations, however
      ever, have waited as long for a hearing                  firmation.                                             well intentioned. To help smooth the
      or a vote as some of President Clin-                        These actions bring discredit to the                confirmation process, I have gone out
      ton’s judicial nominees, such as Judge                   court to which Judge Clark was nomi-                   of my way to encourage the White
      Richard Paez who waited 1,500 days to                    nated by the President and confirmed                   House to work in a bipartisan way with
      be confirmed and 1,237 days to get a                     by the Senate, and calls into question                 the Senate, like past Presidents, but,
      final vote by the Republican-controlled                  Judge Clark’s ability to put aside his                 in all too many instances, they have
      Senate Judiciary Committee or Judge                      partisan roots and be an impartial ad-                 chosen to bypass bipartisanship co-
      Helene White whose nomination lan-                       judicator of cases. Even in his answers                operation in favor of partisanship and a
      guished for more than 1,500 without                      under oath to this committee, he swore                 campaign issue. Arbitrary deadlines
      ever getting a hearing or a committee                    that if he were ‘‘confirmed’’ he would                 will not ensure that nominees will be
      vote.                                                    follow the ethnical rules. Canon 1 of                  fairminded judges who are not activists
        As frustrated as Democrats were                        the Code of Conduct for United States                  or ideologues. The American people
      with the lengthy delays and obstruc-                     Judges explicitly provides that the                    have a right to expect the Federal
      tion of scores of judicial nominees in                   code applies to ‘‘judges and nominees                  courts to be fair forums and not bas-
      the prior 61⁄2 years of Republican con-                  for judicial office’’ and Canon 7 pro-                 tions of favoritism on the right or the
      trol, we never attacked the chairman                     vides quite clearly that partisan polit-               left. These are the only lifetime ap-
      of the committee in the manner as was                    ical activity is contrary to ethical                   pointments in our whole government,
      done in recent weeks. Similarly, as dis-                 rules. In his answers to me, the chair-                and they matter a great deal to our fu-
      appointed as Democrats were with the                     man of this committee, Clark promised                  ture. I will continue to work hard to
      refusal of Chairman HATCH to include                     ‘‘[s]hould I be confirmed as a judge, my               ensure the independence of our Federal
      Allen Snyder, Bonnie Campbell, Clar-                     role will be different than that of a leg-             judiciary.
      ence Sundram, Fred Woocher, and                          islator.’’ As the Commentary to the                                   f
      other nominees on an agenda for a vote                   Code of Conduct for United States
      by the committee following their hear-                   Judges, (which applies to judges and                    TERRORISM RISK INSURANCE ACT
      ings, we never resorted to the tactics                   nominees), states, ‘‘Deference to the                     OF 2002—CONFERENCE REPORT
      and tone used by Republican members                      judgments and rulings of courts de-                      The PRESIDING OFFICER. Under
      of this committee in committee state-                    pends upon public confidence in the in-                the previous order, the Chair lays be-
      ments, in hallway discussions, in press                  tegrity and independence of judges                     fore the Senate the conference report
      conferences, or in Senate floor state-                   [which] depend in turn upon their act-                 to accompany H.R. 3210.
      ments. As frustrated and disappointed                    ing without fear or favor. Although                      The legislative clerk read as follows:



VerDate 0ct 31 2002   04:07 Nov 21, 2002   Jkt 019060   PO 00000   Frm 00120   Fmt 4624   Sfmt 0634   E:\CR\FM\A19NO6.124   S19PT2
                  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 102 of 107
      November 19, 2002              CONGRESSIONAL RECORD — SENATE                         S11525
        The committee of conference on the dis-                  The clerk will call the roll.                        essary to the businesses that are them-
      agreeing votes of the two Houses on the                    The assistant legislative clerk called               selves the victims of the terrorist at-
      amendment of the Senate to the bill (H.R.                the roll.                                              tacks, those very same businesses that
      3210) to ensure the continued financial capac-
                                                                 Mr. NICKLES. I announce that the                     provide the thousands of jobs in this
      ity of insurers to provide coverage for risks
      from terrorism, having met, have agreed                  Senator from North Carolina (Mr.                       country that we are seeking to pre-
      that the House recede from its disagreement              HELMS), the Senator from Alaska (Mr.                   serve. Moreover, I have concerns about
      to the amendment of the Senate, and agree                MURKOWSKI), and the Senator from Ar-                   implementing a program such as this
      to the same with an amendment, signed by a               kansas (Mr. HUTCHINSON) are nec-                       without ensuring that the hardworking
      majority of the conferees on the part of both            essarily absent.                                       taxpayers in this county are not forced
      Houses.                                                    The yeas and nays resulted—yeas 85,                  to pick up the tab for the overzealous
        The PRESIDING OFFICER. The Sen-                        nays 12, as follows:                                   and unrestrained trial bar. With the
      ate will proceed to the consideration of                             [Rollcall Vote No. 251 Leg.]               type of litigation that would likely re-
      the conference report.                                                        YEAS—85                           sult from massive losses, even just
        (The report is printed in the House                    Akaka             Dayton               Lott
                                                                                                                      from one attack, it defies common
      proceedings of the RECORD of November                    Allard            DeWine               Lugar           sense that some would oppose imple-
      13, 2002.)                                               Allen             Dodd                 McCain          menting principles of litigation man-
                       CLOTURE MOTION
                                                               Barkley           Domenici             McConnell       agement to ensure that all victims get
                                                               Baucus            Dorgan               Mikulski
        The PRESIDING OFFICER. Under                           Bayh              Durbin                               treated fairly and jury awards, based
                                                                                                      Miller
      the previous order, pursuant to rule                     Bennett           Edwards              Murray          more on emotion rather than actual
      XXII the Chair lays before the Senate                    Biden             Feingold             Nelson (FL)     legal culpability, do not dry up the re-
                                                               Bingaman          Feinstein
      the pending cloture motion, which the                    Bond              Fitzgerald
                                                                                                      Nelson (NE)     sources of defendant businesses, which
      clerk will report.                                                                              Reed            in turn hurts victims, employees and
                                                               Boxer             Frist
                                                                                                      Reid
        The legislative clerk read as follows:                 Breaux            Graham
                                                                                                      Roberts
                                                                                                                      taxpayers.
                                                               Brownback         Gregg                                  In a letter dated June 10, 2000, from
                    CLOTURE MOTION                                                                    Rockefeller
                                                               Bunning           Hagel
        We, the undersigned Senators, in accord-               Burns             Harkin               Sarbanes        the Treasury Department and signed
      ance with the provisions of Rule XXII of the             Byrd              Hatch                Schumer         by not only the Secretary of the Treas-
      Standing Rules of the Senate, hereby move                Campbell          Hollings             Smith (NH)      ury, but the Director of the Office of
      to bring to a close the debate on the con-               Cantwell          Inhofe               Smith (OR)
                                                                                                      Snowe
                                                                                                                      Management and Budget, the Director
                                                               Carnahan          Inouye
      ference report to accompany H.R. 3210, the                                                                      of the National Economic Council and
                                                               Carper            Jeffords             Specter
      Terrorism Risk Protection Act.                           Chafee            Johnson                              the Director of Economic Advisers
                                                                                                      Stabenow
          Christopher Dodd, Zell Miller, Joseph                Cleland           Kennedy              Stevens         really underscores the serious rami-
            Lieberman, Harry Reid, Jack Reed, Jon              Clinton           Kerry                Thompson
            Corzine, Debbie Stabenow, Hillary                  Cochran           Kohl
                                                                                                                      fications to our economy that have re-
                                                                                                      Thurmond
            Rodham Clinton, Charles Schumer,                   Collins           Landrieu             Torricelli
                                                                                                                      sulted from a lack of coverage for ter-
            Maria Cantwell, Paul Sarbanes, Byron               Conrad            Leahy                Voinovich       rorist acts and supports Congressional
                                                               Corzine           Levin                                action in this area. But it also empha-
            L. Dorgan, Tom Carper, Jeff Bingaman,                                                     Warner
                                                               Crapo             Lieberman
            Tom Daschle, Barbara Boxer.                        Daschle           Lincoln
                                                                                                      Wyden           sizes that we must do so in a respon-
        The PRESIDING OFFICER. There                                                                                  sible manner.
                                                                                   NAYS—12
      are 2 minutes of debate evenly divided                                                                            One important issue for the availability of
                                                               Craig             Grassley             Santorum        terrorism insurance is the risk of unfair or
      before the vote. Who yields time?                        Ensign            Hutchison            Sessions
        Mr. SARBANES. Mr. President, I                                                                                excessive litigation against American com-
                                                               Enzi              Kyl                  Shelby
      urge Members to vote in favor of in-                     Gramm             Nickles              Thomas          panies following an attack. Many for-profit
                                                                                                                      and charitable companies have been unable
      voking cloture. I am not quite sure                                       NOT VOTING—3                          to obtain affordable and adequate insurance,
      why we are doing the cloture vote, but                   Helms             Hutchinson           Murkowski       in part because of the risk that they will be
      in any event, so we can get to the legis-                                                                       unfairly sued for the acts of international
      lation and pass it—this is worthy legis-                   The PRESIDING OFFICER. On this                       terrorists . . . It makes little economic sense
      lation—I hope the Senate will first im-                  vote, the ayes are 85, the nays are 12.                to pass a terrorism insurance bill that leaves
      pose cloture, and then, under the unan-                  Three-fifths of the Senators duly cho-                 our economy exposed to such inappropriate
      imous consent agreement, we would go                     sen and sworn having voted in the af-                  and needless legal uncertainty. [emphasis
      to a final vote on the legislation.                      firmative, the motion is agreed to.                    added]
        The PRESIDING OFFICER. The Sen-                          Mr. HATCH. Mr. President, today I                      In seeking to provide stability to our
      ator from Texas is recognized.                           rise to speak on final passage of H.R.                 economy we must not act irrespon-
        Mr. GRAMM. Mr. President, much                         3210, the conference report to the Ter-                sibly. The conference report on H.R.
      good work has gone into this bill. I am                  rorism Risk Insurance Act of 2002.                     3210, while providing a necessary back-
      going to vote against cloture. I don’t                   Most of us agree that something needs                  stop to our economy, includes some
      think the industry retention figures                     to be done in this area. This legislation              weaknesses that concern me. While I
      are high enough. I think the taxpayer                    is important to our economy and the                    believe this measure is necessary and
      is too exposed. I am afraid the sec-                     many jobs and construction projects                    should be enacted as soon as possible, I
      ondary market will not develop under                     that have been in limbo due to the un-                 sincerely hope this body will address
      these circumstances, and, despite all                    certainty following the tragic events of               my concerns in the next Congress.
      our efforts, the bill still retains the                  September 11th. My constituents have                     Mr. GRASSLEY. Mr. President, I rise
      provision that will produce punitive                     come to me on multiple occasions, im-                  to express my concern about the con-
      damage judgments against victims of                      ploring that the Senate act on this                    ference report to H.R. 3210, the Ter-
      terrorism. In my mind, that is licens-                   issue. They are genuinely concerned                    rorism Risk Insurance Act. When the
      ing piracy on hospital ships and should                  about the negative impact lack of cov-                 Senate first considered this bill in
      not be allowed.                                          erage has had on their businesses and                  June, I expressed the hope that Con-
        The PRESIDING OFFICER. Is all                          their employees. Without insurance,                    gress would send the President a bill
      time yielded back?                                       our economic growth is in jeopardy,                    that was fair and balanced with respect
        All time is yielded back.                              businesses will fail and jobs will be                  to basic liability protections for all
        By unanimous consent, the manda-                       lost. For that reason, I will support                  victims of terrorism. However, I be-
      tory quorum call under the rule is                       final passage.                                         lieve that the conference report before
      waived.                                                    However, I am concerned that we                      us fails to provide reasonable restric-
        The question is, Is it the sense of the                have not addressed the issue in a pru-                 tions on lawsuit liability, and instead
      Senate that debate on the conference                     dent and responsible manner that pro-                  exposes the American taxpayer to po-
      report accompanying H.R. 3210, the                       vides the appropriate stability to our                 tentially excessive costs of unmiti-
      Terrorism Risk Protection Act, shall                     economy without exposing our tax-                      gated litigation as a result of terrorist
      be brought to a close?                                   payers to an unreasonable financial                    attacks beyond anyone’s control. Con-
        The yeas and nays are required under                   burden. In this legislation, we have                   sequently, I am reluctant to vote for
      the rule.                                                failed to provide elements that are nec-               final passage of this conference report.



VerDate 0ct 31 2002   04:27 Nov 21, 2002   Jkt 019060   PO 00000   Frm 00121   Fmt 4624   Sfmt 0634    E:\CR\FM\G19NO6.128   S19PT2
           Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 103 of 107
      S11526                  CONGRESSIONAL RECORD — SENATE               November 19, 2002
         I am glad that the final version of                   terrorism insurance. Having looked at the              and anecdotal—and mostly confined to tro-
      the terrorism reinsurance legislation is                 details of the insurance deal, we can only             phy properties.
                                                               hope they’ll all stay home.                              The bigger point here is that any legisla-
      only a temporary fix. As a general mat-
                                                                 The two parties have been battling for a             tion is likely to be permanent, since no enti-
      ter, the Government should not be in                     year over this bill, especially the extent to          tlement of this size has ever been allowed to
      the business of writing claims.                          which trial lawyers could profit from acts of          ride quietly into the sunset. That argues for
         Some have implied that we wrongly                     terror. Republicans and some Democrats                 doing it right, and waiting until the next
      predicted an insurance crisis following                  want to ban punitive damages against prop-             Congress if need be. Many Republicans are
      the events of September 11, 2001, which                  erty owners. But Tom Daschle, carrying his             privately unhappy with the deal the White
      was the reason for this temporary                        usual two oceans of water for the plaintiff’s          House has cut with Mr. Daschle. We hope
      backstop. The insurance companies                        bar, resisted any erosion in the right to sue          they’ll urge President Bush to insist on
                                                               the owner should a plane crash into his or             something better.
      have survived without government sup-
                                                               her building.                                            Mr. HARKIN. Mr. President, I am
      port thus far, and banks are still lend-                   And it looks like Mr. Daschle has pre-               very pleased that this conference re-
      ing where there is uncovered risks. Ac-                  vailed. The compromise permits such suits,             port includes bipartisan legislation
      cording to the Wall Street Journal,                      albeit before a single federal court as op-            that I authored with my colleague,
      ‘‘the economy has continued to grow,                     posed to the more accommodating state
                                                                                                                      Senator ALLEN of Virginia, which will
      albeit slowly, and some companies                        courts. In other words, the White House ap-
                                                               pears to have caved, and after months of ar-
                                                                                                                      make state sponsors of terrorism and
      have started offering insurance again,                                                                          their agents literally pay for the das-
      albeit at very high premiums.’’ The ar-                  guing the opposite now says terror insurance
                                                               is about ‘‘jobs, not tort reform.’’                    tardly attacks they perpetrate on inno-
      ticle states that a short-term solution                    Well, we’re not sure it’s still about jobs ei-       cent Americans.
      would be nice, but the bill is ‘‘a bo-                   ther. The bill makes insurance companies                 Last June, the Senate approved our
      nanza for the trial lawyers, an entitle-                 liable for claims amounting to a certain per-          amendment to the terrorism insurance
      ment for insurers.’’                                     centage of their premiums, puts the govern-            bill on an 81 to 3 vote to mandate that
         Again, I do not believe that this leg-                ment on the hook for 90% of losses over that           at least $3.7 billion in blocked assets of
      islation contains adequate liability                     deductible, and allows the government to re-
                                                                                                                      foreign state sponsors of terrorism and
      protections. While some restrictions                     cover some portion of its payment by levying
                                                               a surcharge on all policy owners. The best             their agents, at the current disposal of
      were negotiated in conference, I don’t                                                                          the U.S. Treasury Department, be
                                                               news is that government help sunsets in 2005,
      believe that they go far enough. Basi-                                                                          used—first and foremost—to com-
                                                               or at least that’s the promise.
      cally, American companies that are                         Unfortunately, the bill ignores the crucial          pensate American victims of their ter-
      themselves victims of terrorists acts                    problem of risk. Risk-based premiums—                  rorist attacks. That lop-sided vote
      should not be subject to predatory law-                  which reward the careful and punish the                made it very clear that most Ameri-
      suits or unfair and excessive punitive                   careless—are a superb tool for reducing risk.          cans and their elected representatives
      damages. If that happens, not only will                  Consider: There are lots of things property
                                                                                                                      understand the importance of making
      Americans be the victims of another                      owners can do to reduce the damage from
                                                               terrorism—retrofitting air-filtration sys-             the rogue governments who sponsor
      attack, but the taxpayers will be the                                                                           international terrorism pay literally,
                                                               tems to guard against biological agents, re-
      victims of trial lawyers who will seek                   designing underground parking garages to               instead of blithely dunning the Amer-
      the deepest pocket and rush to the                       prevent bomb attacks, fireproofing steel               ican taxpayer to compensate the vic-
      courthouse to sue anyone regardless of                   girders to minimize fire damage. And insur-            tims of their outrageous attacks or
      fault. There needs to be careful restric-                ance companies can discipline them to take             doing nothing.
      tions on lawsuit liability to protect                    these measures by charging risk-based pre-               Our global struggle against terrorism
      taxpayer funds from being exposed to                     miums.                                                 must be fought and won on multiple
      opportunistic, predatory assaults on                       If insurers were required to pay premiums
                                                                                                                      fronts. In so doing, we cannot forget
                                                               to the government based on the premiums
      the United States Treasury.                              they receive, market incentives to reduce              that terrorist attacks are ultimately
         In fact, I agree with an editorial in                 risk would improve markedly. If, on the                stories of human tragedy. The young
      the Washington Post: the other side of                   other hand, terror insurance is essentially            woman from Waverly, IA—Kathryn
      the aisle should be ‘‘embarrassed by                     free, as it would be under the current bill, in-       Koob—seeking to build cross-cultural
      their efforts to defend trial lawyers at                 surers have less incentive to charge the full          ties between the Iranian people and the
      the expense of the American econ-                        cost of risk; instead they have every incen-           American people only to be held cap-
      omy.’’ Rather, we should be working to                   tive to underprice it.                                 tive for 444 days in the U.S. Embassy in
      enforce the long-standing Federal poli-                    An alternative has been suggested by
                                                                                                                      Tehran.     The     teenage   boy    from
                                                               David Moss, an economist at Harvard Busi-
      cies behind the Federal Tort Claims                      ness School: Let the federal government pay            LeClaire, Iowa—Taleb Subh—who was
      Act: namely, that lawyers should not                     80% of losses from a terrorist attack, as long         visiting family in Kuwait in 1990, and
      be making handsome profits when they                     as insurers also pass along 80% of the pre-            who was terrorized by Saddam Hussein
      are paid from the U.S. Treasury. I                       miums they collect. This way, says Mr.                 and Iraqi troops in the early stages of
      agree with a statement made by House                     Moss, insurers would price risk near or at its         the invasion of Kuwait. The U.S. aid
      Judiciary Chairman SENSENBRENNER,                        full cost, exerting discipline against the             worker from Virginia—Charles Hegna—
      that ‘‘especially today, in a time of                    careless, and prices would be set in the pri-          who was tortured and killed in 1984 by
      war, excessive lawyer fees drawn from                    vate market.                                           Iranian-backed hijackers in order ‘‘to
                                                                 We mention Mr. Moss’s idea because, de-
      the U.S. Treasury should not be al-                      spite heavy breathing by the insurance in-             punish’’ the United States. These are
      lowed to result in egregious war profit-                 dustry, it isn’t at all clear that there’s an          only a few of the American families
      eering at the expense of victims, jobs                   immediate economic need for this legisla-              victimized by terrorist attacks abroad
      and businesses.’’                                        tion. It’s true that right after 9/11 the prop-        I have come to know. There is not a
         Many say we can come back and re-                     erty insurance market seized up. Insurers              Senator in this body who cannot count
      visit these provisions later. I say we                   didn’t know how to price for the risk of an-           additional American victims of state-
      get it right the first time we sign it                   other attack, and so rent their garments               sponsored terrorism among his or her
      into law.                                                that the economy would collapse without
                                                                                                                      constituents.
                                                               government reinsurance. We were also open
         I ask unanimous consent to print the                                                                           What do we say to these families, the
                                                               to the idea, but it turns out they were
      Wall Street Journal article to which I                   wrong. The economy has continued to grow,              wives, mothers and fathers, sons and
      referred in the RECORD.                                  albeit slowly, and some companies have                 daughters? More importantly, what
         There being no objection, the mate-                   started offering insurance again, albeit at            can we do, as legislators and policy-
      rial was ordered to be printed in the                    very high premiums.                                    makers, to mitigate their suffering and
      RECORD, as follows:                                        We aren’t arguing that a federal backstop            to answer their cries for justice?
                                                               might not perk up business in the short                  Those who sponsor as well as those
       [From the Wall Street Journal, Nov. 6, 2002]
                                                               term, or that some sort of insurance                   who commit these inhumane acts must
              A TERRIFYING INSURANCE DEAL                      wouldn’t be nice to have in place before an-
          A BONANZA FOR THE TRIAL LAWYERS, AN                                                                         pay a price. That is why I sponsored
                                                               other attack. But the assertion that billions
                 ENTITLEMENT FOR INSURERS                      of dollars of projects have been shelved and           the Terrorism Victim’s Access to Com-
        After the elections the 107th Congress is              300,000 jobs lost is bogus. Despite efforts to         pensation Act, whose key provisions
      threatening to return to pass some unfin-                quantify a slowdown, including a survey by             are included in this conference agree-
      ished business, including a compromise on                the Fed, evidence of suffering is scattered            ment.



VerDate 0ct 31 2002   05:45 Nov 21, 2002   Jkt 019060   PO 00000   Frm 00122   Fmt 4624   Sfmt 0634   E:\CR\FM\A19NO6.132   S19PT2
                  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 104 of 107
      November 19, 2002              CONGRESSIONAL RECORD — SENATE                         S11527
        In 1996, the Congress passed an im-                    this misguided policy be abandoned.                   ference report on H.R. 3210, the ter-
      portant law—the Anti-Terrorism and                       Holding the blocked assets of state                   rorism insurance bill.
      Effective Death Penalty Act—with bi-                     sponsors of terrorism in perpetuity                      I had hoped that Congress would ap-
      partisan support and with the support                    might make sense in the pristine world                prove legislation that encouraged
      of the U.S. State Department. That                       of high diplomacy, but not in the real                building construction, gave business
      statute allows American victims of                       world after the September 11 terrorist                owners limited liability protection in
      state-sponsored terrorism to seek re-                    attacks on America.                                   the event of a terrorist attack, and
      dress and pursue justice in our Federal                    First, paying American victims of                   protected taxpayers from exorbitant
      courts. A central purpose of that law is                 terrorism from the blocked and frozen                 costs. These goals were all enunciated
      to make the international terrorists                     assets of these rogue governments and                 by President Bush when he pressed
      and their sponsors pay an immediate                      their agents will really punish and im-               Congress to act on this issue after
      price for their attacks on innocent                      pose a heavy cost on those aiding and                 months of delay.
      Americans abroad. For the first time                     abetting the terrorists. This tougher
                                                                                                                        Unfortunately, the legislation in its
      starting in 1996, the money of foreign                   U.S. policy will provide a new, powerful
                                                                                                                     current form fails to meet any of those
      sponsors of terrorism and their agents                   disincentive for any foreign govern-
                                                                                                                     objectives.
      that is frozen bank accounts in the                      ment to continue sponsoring terrorist
                                                               attacks on Americans, while also dis-                    First, the conference report subjects
      United States and under the direct con-                                                                        victims of terrorism to potentially un-
      trol of the U.S. Treasury was to have                    couraging any regimes tempted to get
                                                               into the ugly business of sponsoring fu-              limited liability by placing no restric-
      become available to compensate Amer-                                                                           tions on court awards of punitive dam-
      ican victims of state-sponsored ter-                     ture terrorist attacks.
                                                                 Second, making the state sponsors                   ages or non-economic damages. This
      rorism who bring lawsuits in federal                                                                           has the potential of encouraging a slew
      court and win judgments on the merits                    actually lose billions of dollars will
                                                               more effectively deter future acts of                 of frivolous lawsuits against business
      against the perpetrators of such at-                                                                           owners whose business may be de-
      tacks.                                                   terrorism than keeping their assets
                                                               blocked or frozen in perpetuity in pur-               stroyed in terrorist attacks. Certainly
        The law enacted in 1996 only applies                                                                         no business that was located in the
      to seven foreign governments officially                  suit of the delusion that long-standing,
                                                               undemocratic, brutish governments                     World Trade Center, for example,
      designated by the U.S. State Depart-                                                                           should be held at fault for the unfore-
      ment as state sponsors of international                  like those in Iran and Iraq can be mod-
                                                               erated.                                               seeable tragedy that took place on Sep-
      terrorism. They are the governments of                                                                         tember 11.
                                                                 Third, American victims of state-
      Iran, Iraq, Libya, Syria, Sudan, North
                                                               sponsored terrorism and their families                   As several of the President’s eco-
      Korea, and Cuba. It is these state
                                                               will finally be able to secure some                   nomic advisors noted in a June 10, 2002
      sponsors of international terrorism,
                                                               measure of justice and compensation.                  letter to Senate Minority Leader LOTT,
      not the American taxpayer, who must
                                                               Public condemnation by the U.S. Gov-                  ‘‘the victims of terrorism should not
      be compelled first and foremost to
                                                               ernment of state-sponsored terrorism                  have to pay punitive damages. Punitive
      compensate the American victims of
                                                               only goes so far. This new legislation                damages are designed to punish crimi-
      their inhumane attacks.                                  enables American victims to fight
        The U.S. Treasury Department cur-                                                                            nal or near-criminal wrongdoing.’’ The
                                                               back, to hold the terrorists who are re-              letter goes on to say ‘‘the availability
      rently and lawfully controls at least
                                                               sponsible accountable to the rule of                  of punitive damages in terrorism cases
      $3.7 billion in blocked or frozen assets
                                                               law, and to make the perpetrators and                 would result in inequitable relief for
      of these seven state sponsors of ter-
                                                               their sponsors pay a heavy price.                     injured parties, threaten bankruptcies
      rorism. But some officials of the U.S.                     In his last days in office, former
      Treasury and State Departments who                                                                             for American companies and a loss of
                                                               President Clinton signed a law endors-                jobs for American workers.’’
      think they know better, until now,                       ing a policy of paying American vic-
      have been flaunting the law, ignoring                                                                             I strongly agree with that position
                                                               tims of terrorism from blocked assets,                and am troubled that the conferees did
      the clear intent of the Congress, and                    while simultaneously signing a waiver
      opposing the use of these blocked as-                                                                          not take these concerns into account
                                                               of the means to make this policy work.                before bringing this legislation to the
      sets of Saddam Hussein, the ruling                       The Bush administration has not
      mullahs in Iran, and other state spon-                                                                         Senate floor.
                                                               changed this mistaken policy as yet.                     Additionally, I am concerned that
      sors of terrorism to compensate Amer-                    That is why Senator ALLEN joined me
      ican victims of terrorist attacks. In                                                                          this legislation leaves taxpayers open
                                                               in pushing this bipartisan legislation                to liability for terrorist attacks. One of
      fact, in the on-going case involving the                 to establish two new policy corner-
      53 Americans taken hostage in the U.S.                                                                         the original goals of this bill was to
                                                               stones for our Nation’s struggle                      allow the Secretary of the Treasury to
      Embassy in Iran in 1979 and held in                      against international terrorism. First,
      captivity for 444 days and their fami-                                                                         sign off on out-of-court settlements to
                                                               the U.S. will first require that com-
      lies, U.S. Justice Department and                                                                              protect the taxpayers from exorbitant
                                                               pensation be paid from the blocked and
      State Department attorneys have in-                                                                            costs. Without such a provision, tax-
                                                               frozen assets of the state sponsors of
      tervened in federal court to have their                                                                        payers, who are liable for as much as 90
                                                               terrorism in cases where American vic-
      lawsuit dismissed in its entirety, thus                                                                        percent of property and casualty costs
                                                               tims of terrorism secure a final judg-
      de facto siding with the Government of                                                                         after a terrorist attack, could be
                                                               ment in our Federal courts and are
      Iran.                                                                                                          gouged by trial attorneys. That is pri-
                                                               awarded compensation. Second, the
        Incredibly, since 1996 American vic-                                                                         marily because insurers, with only a
                                                               U.S. Government will provide a level
      tims of state-sponsored terrorism have                                                                         ten percent stake in the outcome of
                                                               playing field for all American victims
      been actively encouraged to seek re-                                                                           litigation, will favor faster, rather
                                                               of state-sponsored terrorism who are
      dress and compensation in our federal                    pursuing redress by providing equal ac-               than fairer, settlements—at the tax-
      courts. These long-suffering American                    cess to our federal courts.                           payers’ expense.
      families have complied with all re-                        American victims of state-sponsored                    Of additional concern, the low per-
      quirements of existing U.S. law and                      terrorism deserve and want to be com-                 company deductibles will impede the
      many have actually won court-ordered                     pensated for their losses from those                  development of a private reinsurance
      judgments, only to be denied any com-                    who perpetrated the attacks upon                      market and will increase the likelihood
      pensation and what little justice they                   them, including our former hostages in                that this temporary federal program
      seek in a court of law. The opponents                    Iran and their families. The Congress                 becomes permanent. Since the Federal
      of this legislation apparently want                      should clear the way for them to get                  Government limits each company’s li-
      American taxpayers to foot the bill for                  some satisfaction of court-ordered                    ability, rather than that of the entire
      what could amount to hundreds of mil-                    judgments and, in so doing, help deter                industry, insurance companies have
      lions of dollars instead of making the                   future acts of state-sponsored ter-                   less incentive to spread their risk.
      terrorists and their sponsors pay.                       rorism against innocent Americans.                       I am also troubled by certain provi-
        With the passage of this new legisla-                    Mr. KYL. Mr. President, I rise today                sions in Title II of this legislation cov-
      tion, the Congress is requiring that                     to express my opposition to the con-                  ering victim compensation through



VerDate 0ct 31 2002   05:45 Nov 21, 2002   Jkt 019060   PO 00000   Frm 00123   Fmt 4624   Sfmt 0634   E:\CR\FM\G19NO6.131   S19PT2
           Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 105 of 107
      S11528                  CONGRESSIONAL RECORD — SENATE               November 19, 2002
      seized assets from terrorists and ter-                     Title II expressly addresses three par-              the strict deadlines set in the Act, i.e.,
      rorist-sponsoring states. As the con-                    ticular issues which have vexed victims                within 60 days, without delay. Those
      ference report stands now, this provi-                   of terrorism in this context. First,                   not included within this time frame
      sion would create a race to the court-                   there has been a dispute over the avail-               may pursue satisfaction from blocked
      house benefiting a small group of                        ability of ‘‘agency and instrumen-                     assets. This will necessarily include
      Americans over a far larger group of                     tality’’ assets to satisfy judgments                   some who, for whatever reason, have
      victims just as deserving of compensa-                   against a terrorist state itself. Let                  failed to obtain a judgment in their
      tion.                                                    there be no doubt on this point. Title II              lawsuit by the date of enactment of
        Economic sanctions against terrorist                   operates to strip a terrorist state of its             this act.
      states have kept the economic activity                   immunity from execution or attach-                       Third, the term ‘‘blocked asset’’ has
      of those states to a minimum. Yet this                   ment in aid of execution by making the                 been broadly defined to include any
      limited pool of frozen assets and diplo-                 blocked assets of that terrorist state,                asset of a terrorist party that has been
      matic property would be exhausted                        including the blocked assets of any of                 seized or frozen by the United States in
      quickly      as   large,     and     often               its agencies or instrumentalities,                     accordance with law. This definition
      uncontested, compensatory and puni-                      available for attachment and/or execu-                 includes any asset with respect to
      tive damage awards are satisfied, leav-                  tion of a judgment issued against that                 which financial transactions are pro-
      ing most victims with nothing. For ex-                   terrorist state. Thus, for purposes of                 hibited or regulated by the U.S. Treas-
      ample, the special provisions for ter-                   enforcing a judgment against a ter-                    ury under any blocking order under the
      rorism victims of Iran expands the                       rorist state, title II does not recognize              Trading With the Enemy Act, the
      number of judgment holders eligible                      any juridical distinction between a ter-               International Emergency Economic
      for payment under the 2000 Act (to ap-                   rorist state and its agencies or instru-               Powers Act, or any proclamation,
      proximately eight), but metes out all                    mentalities.                                           order, regulation, or license. Moreover,
      of the approximately $30 million re-                       Second, title II amends Section 2002                 by including the phrase ‘‘seized by the
      maining in the fund to satisfy judg-                     of the Justice for Victims of Terrorism                United States’’ in this section, it is our
      ments in only two cases. And there are                   Act of 2000 to address a miscarriage of                intent to include within the definition
      a number of ongoing lawsuits by ter-                     justice in the drafting and implementa-                of ‘‘blocked asset’’ any asset of a ter-
      rorism victims and their families                        tion of that act. In that provision, Con-              rorist party that is held by the United
      against Iran that will be foreclosed                     gress had directed that specified claim-               States. This is intended as an explicit
      under this agreement.                                    ants against Iran receive payment in                   waiver of any principle of law under
        This section would also dispropor-                     satisfaction of judgments from two                     which the United States might not be
      tionately benefit trial lawyers, since                   specified accounts, namely Iran’s For-                 subject to service and enforcement of
      plaintiff’s lawyers whose fees are con-                  eign Military Sales, ‘‘FMS’’, Trust Ac-                any judicial order or process relating
      tingent upon satisfying their clients’                   count and the proceeds of rental of cer-               to execution of judgments, or attach-
      judgments stand to gain the lion’s                       tain Iranian government properties.                    ments in aid of such execution, in con-
      share of the compensation, not the vic-                  Contrary to Congressional intent, the                  nection with terrorist party assets that
      tims.                                                    legislative language has been con-                     happen to be held by the United States.
        Overall, this legislation is far from                  strued by the Departments of State                     In this respect, the United States is to
      what President Bush wanted. It is a                      and Treasury to exclude unspecified                    be treated the same as any private
      major disappointment that literally                      claimants and to allow the executive                   party or bank which holds assets of a
      benefits trial lawyers at the expense of                 branch to bar enforcement of their                     terrorist party, and such terrorist
      the taxpayers.                                                                                                  party assets held by the United States
                                                               awards against other blocked assets.
        I realize that many of my colleagues                                                                          are not immunized from court proce-
                                                               As one United States District Court
      want to support this bill, despite its                                                                          dures to execute against such assets.
      flaws. And I understand that. It is re-                  has noted, the result is a gross injus-
                                                                                                                      However, any assets as to which the
      grettable that special-interest groups                   tice that demands immediate correc-
                                                                                                                      United States claims ownership are not
      exerted so much influence in the draft-                  tion.
                                                                 To address this injustice, we are add-               included in the definition of ‘‘blocked
      ing of this legislation, leaving the                                                                            assets’’ and are not subject to execu-
                                                               ing to the list of those to be com-
      President with a bill that amounts to                                                                           tion or attachment under this provi-
                                                               pensated, all persons who meet two cri-
      little more than the best he could get                                                                          sion.
                                                               teria—either, 1, they had a claim filed
      from this Congress.                                                                                               Mr. ENZI. Mr. President, first of all,
        But as it stands today, I cannot ask                   when Section 2002 was enacted and
                                                                                                                      I want to thank all of the conferees for
      Arizona taxpayers to absorb the poten-                   have already received a final judgment                 the long hours and late nights they
      tial losses they might incur because of                  on that claim as of the date of enact-                 here worked to complete this bill. I
      the self-serving and unjustified law-                    ment, or 2 were added to the list by the               know this has been a difficult process
      suits that are the all but inevitable                    State Department Reauthorization Bill                  and a long year.
      outcome of this legislation.                             enacted last month. In accordance with                   Unfortunately, now I kind myself in
        Mr. HARKIN. Mr. President, I rise to                   amended Section 2002(b)(2)(B), each of                 a very difficult position. I find myself
      address a portion of this conference                     these claimants are to be treated as if                forced to oppose this legislation even
      agreement relating to enforcement of                     they were originally included in Sec-                  though it is a Presidential priority and
      judgments obtained by victims of ter-                    tion 2002, and are to be paid an amount                even though I support the underlying
      rorism against state sponsors of ter-                    determined by the Secretary of the                     goals.
      rorism. These provisions strike an im-                   Treasury to have been available for                      It was a little over a year ago that
      portant blow in our global struggle                      payment of their judgment on the date                  Senators SARBANES, GRAMM, DODD, and
      against terrorism.                                       their judgment was issued. Once these                  I announced an agreement for ter-
        The purpose of title II is to deal com-                amounts are paid, any remaining                        rorism risk insurance legislation. That
      prehensively with the problem of en-                     amounts in these accounts are to be                    agreement outlined the parameters
      forcement of judgments issued to vic-                    paid to remaining claimants under the                  that we thought were a reasonable re-
      tims of terrorism in any U.S. court by                   formula specified in amended Section                   sponse to disruptions occurring in the
      enabling them to satisfy such judg-                      2002(d).                                               marketplace as a result of the lack of
      ments from the frozen assets of ter-                       Moreover, to address this injustice,                 reinsurance. This agreement outlined
      rorist parties. As the conference com-                   this amendment will treat all of these                 very limited and specific liability pro-
      mittee stated, this title establishes,                   victims—those originally included in                   tections that would protect both the
      once and for all, that such judgments                    Section 2002 and those now being                       taxpayer’s pocketbook and businesses
      are to be enforced against any assets                    added—equally to the maximum extent                    which may themselves be victim’s of
      available in the U.S., and that the ex-                  possible. No priority is given to one                  terrorism from frivolous lawsuits after
      ecutive branch has no statutory au-                      group or the other. Those in each group                future terrorist attack.
      thority to defeat such enforcement                       which have filed timely lawsuits and                     These limited protections were:
      under standard judicial processes, ex-                   received a final judgment by the enact-                First, suits filed as a result of a ter-
      cept as expressly provided in this act.                  ment of this Act are to be paid within                 rorist attack would be consolidated



VerDate 0ct 31 2002   04:27 Nov 21, 2002   Jkt 019060   PO 00000   Frm 00124   Fmt 4624   Sfmt 0634   E:\CR\FM\A19NO6.128   S19PT2
                  Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 106 of 107
      November 19, 2002              CONGRESSIONAL RECORD — SENATE                         S11529
      into a Federal district court; second,                     I do not consider the inclusion of                   ers to craft a balanced compromise in
      punitive damages would not be al-                        these protections to be extreme meas-                  the conference report on legal proce-
      lowed; and third, the Secretary of the                   ures and I do not think that most of                   dures for civil actions involving acts of
      Treasury was given the ability to agree                  the members of this chamber believe                    terrorism covered by the legislation.
      to out-of-court settlements.                             them to be unreasonable. They are                      The conference report protects the
         Now, in this new conference report,                   very simple and reasonable protections                 rights of future terrorism victims and
      two out of these three protections have                  that basically say the trial bar should                their families while providing federal
      been eliminated. The new program in                      not take advantage of tragedies caused                 court jurisdiction of civil actions re-
      this conference report will allow frivo-                 by terrorists.                                         lated to acts of terrorism, consoli-
      lous lawsuits to be filed against busi-                    The President invited Senate Repub-                  dating of such cases on a pre-trial and
      nesses that may be victims of the ter-                   lican conferees to the White House a                   trial basis, and excluding punitive
      rorist act themselves. Think about a                     few weeks ago where concerns were                      damages from government-backed in-
      business located in the World Trade                      raised regarding the lack of these spe-                surance coverage under the bill. These
      Center on 9/11. This business was de-                    cific taxpayer protections. Unfortu-                   provisions do not limit the account-
      stroyed and likely lost a number of its                  nately, these protections were not re-                 ability of a private party for its actions
      employees. The next thing that hap-                      introduced into the legislation and now                in any way.
      pens is while attempting to rebuild, the                 this conference report comes to the                      Further, the conference report, iden-
      business gets slapped with a frivolous                   floor of the Senate without a single                   tical to the Senate-passed bill, fully
      lawsuit by a greedy trial lawyer. It is                  Senate Republican conferee’s signa-                    protects federal taxpayers from paying
      ridiculous to believe that a business                    ture.                                                  for punitive damage awards. Under the
      could have prevented an attack of this                     For these reasons, I am unable to                    conference     report   only    corporate
      kind. Yet this legislation will subject                  support passage of this legislation. I                 wrongdoers pay punitive damages, not
      them to the will of the trial bar.                       support the program and understand
         This conference report keeps Amer-                                                                           U.S. taxpayers as some incorrectly
                                                               the possible economic problems by not                  claimed on the Senate floor during
      ica’s businesses and the taxpayer sub-
      ject to punitive damages. I have a                       passing the legislation. I cannot in                   consideration of the Senate-passed bill.
                                                               good faith subject the hard-working                      The U.S. Chamber of Commerce has
      Statement of Administration Policy
      from the executive Office of the Presi-                  taxpayers of Wyoming to the potential                  declared that the conference report
      dent’s Office of Management and Budg-                    losses they might incur because of the                 ‘‘will improve the legal rights of plain-
      et. In the second paragraph of the let-                  self-serving and unjustified lawsuits                  tiffs and defendants and, importantly,
      ter dated June 13, 2002, it states ‘‘the                 which may result.                                      will help American workers and the
      Administration cannot support enact-                       However, even though I cannot sup-                   economy.’’ I agree.
                                                               port this bill because of the lack of tax-               I thank the conferees for rejecting
      ment of any terrorism insurance bill
      that leaves the Nation’s economy and                     payer protections, I would like to com-                the special legal protections in the
      victims of terrorist acts subject to                     mend those who have worked so dili-                    House-passed bill. The liability limits
      predatory lawsuits and punitive dam-                     gently on the legislation for over a                   for future terrorist attacks in the
      ages.’’’                                                 year now. Senator DODD, in particular,                 House-passed bill were irresponsible be-
         Also from the administration, I have                  has given more time and effort to this                 cause they restricted the legal rights of
      a letter signed by Treasury Secretary                    project than probably anyone. He and                   victims and their families and discour-
      O’Neill, OMB Director Daniels, Direc-                    his staff, Alex Sternhell, have re-                    aged private industry from taking ap-
      tor of the National Economic Council                     mained committed to seeing the pas-                    propriate precautions to promote pub-
      Lindsey, and Director of the Council of                  sage of this legislation and have done                 lic safety. Restricting damages against
      Economic Advisors Glenn Hubbard                          remarkable work to bring the issues                    a wrongdoer in terrorism-related civil
      dated June 10, 2002. This letter states                  that relate to the structure of the pro-               actions involving personal injury or
      ‘‘the victims of terrorism should not                    gram to a compromise. I have to say                    death, for example, could discourage
      have to pay punitive damages. Punitive                   that I agree with Senator DODD’S posi-                 corporations from taking the necessary
      damages are designed to punish crimi-                    tion on the structure of the program                   precautions to prevent loss of life or
      nal or near-criminal worngdoing.’’ It                    and always felt confident in the man-                  limb in a future terrorist attack. There
      goes on the say ‘‘the availability of pu-                ner which he negotiated these provi-                   is no need to enact these special legal
      nitive damages in terrorism cases                        sions.                                                 protections and take away the legal
      would in inequitable relief for injured                    Mr. President, my position on this                   rights of victims of terrorism and their
      parties, threaten bankruptcies for                       legislation has not changed since the                  families.
      American companies and a loss of jobs                    very beginning. I believe we need a                      For example, the House-passed bill
      for American workers.’’ I could not                      Federal backstop and I believe at one                  would have permitted a security firm
      agree more with the administration’s                     point we had a bill that did just that.                to be protected from punitive damages
      position from just a few months ago                      I am sorry the trial bar was able to de-               if the private firm hired incompetent
      that this legislation could lead to the                  rail the bill for over a year now. I can               employees or deliberately failed to
      bankruptcies of American companies                       only hope that the trial lawyers of                    check for weapons and a terrorist act
      who were victims of terrorist acts                       America will stop to realize that sub-                 resulted.
      themselves.                                              jecting Americans to lawsuits to line                    The threat of punitive damages is a
         In addition, this conference report                   their pockets after the devastation of a               major deterrent to wrongdoing. Elimi-
      does not include a provision which al-                   terrorist attack is simply the wrong                   nating punitive damages under the
      lows the Secretary of the treasury to                    thing to do .                                          House-passed bill would have severely
      agree to out-of-court settlements. This                    Mr. President, I yield the floor.                    undercut this deterrent and permitted
      legislation has the American taxpayer                      Mr. LEAHY. Mr. President, I am                       reckless or malicious defendants to
      pay potentially 90 percent of property                   pleased to support this conference re-                 find it more cost effective to continue
      and casualty costs after a terrorist at-                 port to provide a federal backstop for                 their wanton conduct without the risk
      tack. I can think of no other instance                   terrorism insurance. I believe this bi-                of paying punitive damages. Without
      where the group liable for paying 90                     partisan bill will boost our economy by                the threat of punitive damages, callous
      percent of a lawsuit is unable to agree                  providing extra protection against ter-                corporations could have decided it is
      to an out-of-court settlement. If an-                    rorist attacks for buildings and con-                  more cost-effective to cut corners that
      other catastrophic terrorist attack oc-                  struction projects with resulting new                  put American lives at risk. This ap-
      curs, every trial lawyer in America will                 jobs in Vermont and across the nation.                 proach failed to protect public safety,
      file a lawsuit because they know that                    I agree with President Bush that this                  and the conferees rightly rejected it.
      the insurance company, which only                        legislation is essential for our future                  In addition, I thank the managers for
      pays 10 percent of the settlement, will                  economic growth.                                       including language in the conference
      agree immediately. The mansions of                         I worked with the distinguished Ma-                  report to help captive insurance com-
      the trial lawyers will be built with the                 jority Leader, Senator DODD, Senator                   panies participate in the federal back-
      dollars of the American taxpayer.                        SARBANES, Senator SCHUMER and oth-                     stop program. Many captives deal in



VerDate 0ct 31 2002   04:27 Nov 21, 2002   Jkt 019060   PO 00000   Frm 00125   Fmt 4624   Sfmt 0634   E:\CR\FM\A19NO6.134   S19PT2
           Case 4:21-cv-00140 Document 19-1 Filed on 02/02/21 in TXSD Page 107 of 107
      S11530                  CONGRESSIONAL RECORD — SENATE               November 19, 2002
      property and casualty lines, but some                      The PRESIDING OFFICER. Are there                      tion now had one of its own. I have
      do not. Senator JEFFORDS and I strong-                   any other Senators in the Chamber de-                   used Churchill’s and Roosevelt’s exam-
      ly support language in the conference                    siring to vote?                                         ples of strength and courage to make it
      report to allow those captives in prop-                    The result was announced—yeas 86,                     through every day in this town. Some
      erty and casualty the option of partici-                 nays 11, as follows:                                    days have been better than others, but
      pating in the program while not requir-                              [Rollcall Vote No. 252 Leg.]                every one has been a gift because this
      ing other captives to start offering ter-                                     YEAS—86                            has been the life of my dreams.
      rorism risk insurance.                                                                                             When I came to the Senate, I came to
                                                               Akaka             Dayton               Lincoln
        The state of Vermont is the premier                    Allard            DeWine               Lott             do the best job I could for the people of
      U.S. domicile for captive insurance                      Allen             Dodd                 Lugar            Georgia and the people of the United
      companies. Vermont’s captive owners                      Barkley           Domenici             McCain           States, particularly our men and
                                                               Baucus            Dorgan               Mikulski
      represent a wide range of industries in-                 Bayh              Durbin
                                                                                                                       women in uniform. I am proud of what
                                                                                                      Miller
      cluding multinational corporations, as-                  Bennett           Edwards              Murray
                                                                                                                       we’ve accomplished since then. Today,
      sociations,    banks,      municipalities,               Biden             Ensign               Nelson (FL)      over 60% of our service members are
                                                               Bingaman          Feingold                              married, and their benefits have finally
      transportation and airline companies,                    Bond              Feinstein
                                                                                                      Nelson (NE)
      power producers, public housing au-                                                             Reed             begun to reflect that fact in order to
                                                               Boxer             Fitzgerald
                                                                                                      Reid
      thorities, higher education institu-                     Breaux            Frist
                                                                                                      Roberts
                                                                                                                       retain those talented professionals. We
      tions, telecommunications suppliers,                     Brownback         Graham
                                                                                                      Rockefeller      knew that the decision to stay in the
                                                               Bunning           Gregg
      shipping companies, insurance compa-                     Burns             Hagel
                                                                                                      Santorum         military is made at the dinner table,
      nies and manufacturers, among others.                    Byrd              Harkin               Sarbanes         not the conference table, so we’ve in-
                                                               Campbell          Hatch                Schumer          creased pay for service members by
      Since 1981, Vermont has averaged ap-                                                            Smith (NH)
                                                               Cantwell          Hollings                              nearly 20% since I came to the Senate.
      proximately 25 captives licensed annu-                   Carnahan          Inhofe               Smith (OR)
      ally, and those numbers are on the rise.                 Carper            Inouye               Snowe            We’ve modernized the G.I. bill so that
      Vermont closed 2001 with 38 new cap-                     Chafee            Jeffords             Specter          service members can transfer their
                                                               Cleland           Johnson              Stabenow         benefits to start a college fund for
      tives, 37 pure and I sponsored, for a                                                           Stevens
                                                               Clinton           Kennedy
      total of 527 at year-end. The first half                 Cochran           Kerry                Thompson         their children. We set a schedule to
      of 2002 saw 26 new captives licensed in                  Collins           Kohl                 Thurmond         eliminate out of pocket housing ex-
      Vermont setting a record pace, accord-                   Conrad            Landrieu             Torricelli       penses and we even added a measure to
                                                               Corzine           Leahy                Voinovich        help families take their pets with them
      ing to the Vermont Department of                         Crapo             Levin                Warner
      Banking, Insurance and Health Care                       Daschle           Lieberman            Wyden            when serving in Hawaii. Keeping the
      Administration.                                                                                                  family dog may not be the highest pri-
                                                                                   NAYS—11                             ority for some lawmakers, but it’s the
        At a time when the American people
                                                               Craig             Hutchison            Sessions         whole world to a child moving around
      are looking for Congress to take meas-                   Enzi              Kyl                  Shelby
      ured actions to protect them from acts                   Gramm             McConnell            Thomas
                                                                                                                       the globe as their mother or father
      of terror and jump-start our economy,                    Grassley          Nickles                               serves our country. The family matters
      this conference report is a shining ex-                                   NOT VOTING—3
                                                                                                                       to the military member, so the family
      ample of bipartisan progress. I applaud                                                                          has mattered to me in my time here.
                                                               Helms             Hutchinson           Murkowski
      Senator DASCHLE, SENATOR DODD, Sen-                                                                                Beyond these individual personnel
      ator SARBANES, Senator SCHUMER and                         The conference report was agreed to.                  matters, I became deeply concerned
      the other Senate and House conferees                       Mr. REID. Mr. President, I ask unan-                  about the shrinking numbers of our
      on their good work on this bipartisan                    imous consent that the Senator from                     U.S. military, and this year was able to
      conference report.                                       Georgia, Mr. CLELAND, be recognized                     raise the ceiling of our force strength.
        The PRESIDING OFFICER. The ma-                         for up to 10 minutes.                                   In our new war on what Sam Nunn
      jority leader is recognized.                               The PRESIDING OFFICER. Without                        calls ‘‘catastrophic terrorism,’’ we
        Mr. DASCHLE. Mr. President, I have                     objection, it is so ordered.                            must continue to go on the strategic
      consulted with the chairman and the                                        f                                     offensive. Our military may be winning
      ranking member of the Appropriations                                                                             the battle, but we will lose the war if
                                                                     SERVICE IN THE SENATE
      Committee. As I think our colleagues                                                                             we continue to ignore the fact that our
      know, the next order of business is a                      Mr. CLELAND. Mr. President, I rise                    forces are critically over-deployed and
      debate and then a vote on the con-                       today to reflect on a 6 year term in the                being asked to do too much with too
      tinuing resolution. I am told they will                  Senate which has been simultaneously                    little. We are out of balance. Our com-
      need no more than 40 minutes. So Sen-                    the most challenging, yet most reward-                  mitments are far outpacing our troop
      ators should be prepared to vote on                      ing, experience of my life. I have had                  levels, and the situation is only getting
      final passage on the continuing resolu-                  the chance to realize a lifelong dream                  worse.
      tion at about 9:10 to 9:15 p.m. Please re-               by following in the footsteps of one of                   Since the end of Operation Desert
      turn to the Chamber if you are not                       my personal my heroes, Senator Rich-                    Storm in 1991, the armed forces have
      going to stay. That will be the final                    ard Russell of Georgia. I have been able                downsized by more than half a million
      vote of the evening. We will vote at ap-                 to represent the state I love in an insti-              personnel, but our commitments have
      proximately 9:10 to 9:15 p.m., following                 tution I revere. And I have been able to                increased by nearly 300%, including
      this vote.                                               add my voice to the others that have                    new deployments to Afghanistan,
        The PRESIDING OFFICER. Under                           risen before me in this chamber, from                   Yemen, the Philippines, Georgia, and
      the previous order, cloture having been                  William Fulbright to Harry Truman to                    Pakistan. Today, a Desert Storm-size
      invoked, the question is on agreeing to                  John Kennedy to Everett Dirksen to so                   deployment to Iraq would require 86%
      the conference report to accompany                       many other outstanding men and                          of the Army’s deployable end strength,
      H.R. 3210.                                               women of history.                                       including all stateside deployable per-
        Mr. DODD. Mr. President, I ask for                       In my Senate office, I have sur-                      sonnel, all overseas-deployed per-
      the yeas and nays.                                       rounded myself with small reminders                     sonnel, and most forward-stationed
        The PRESIDING OFFICER. Is there a                      of the men I most admire. I sit at Rich-                personnel.
      sufficient second?                                       ard Russell’s desk. On my walls, I have                   To make the war on terrorism pos-
        There is a sufficient second.                          photographs of just two people. Presi-                  sible, we have activated more than
        The clerk will call the roll.                          dent Franklin Roosevelt and Prime                       80,000 guard and reserve troops and in-
        The legislative clerk called the roll.                 Minister Winston Churchill. Theirs                      stituted stop-loss for certain special-
        Mr. NICKLES. I announce that the                       were no ordinary times, and we can                      ties. This is no way to fight a war when
      Senator from North Carolina (Mr.                         safely say now, neither are ours. After                 our strategic national interests are at
      HELMS), the Senator from Arkansas                        the Pentagon was attacked on Sep-                       stake. The President has rightly told
      (Mr. HUTCHINSON), and the Senator                        tember 11th, I looked at FDR’s picture                  the country to be prepared for a long
      from Alaska (Mr. MURKOWSKI) are nec-                     and finally understood the gravity of                   commitment. But the Pentagon has
      essarily absent.                                         his day of infamy, because this genera-                 not requested an increase in end



VerDate 0ct 31 2002   04:27 Nov 21, 2002   Jkt 019060   PO 00000   Frm 00126   Fmt 4624   Sfmt 0634    E:\CR\FM\A19NO6.135   S19PT2
